Exhibit 10.1

Execution Version

BRIDGE CREDIT AGREEMENT

dated as of

April 24, 2015

among

MYLAN N.V.,

as Borrower

and

the Guarantors party hereto

and

GOLDMAN SACHS BANK USA,

as Administrative Agent

and the Lenders party hereto

GOLDMAN SACHS BANK USA,

as Sole Bookrunner and Sole Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

          PAGE  

ARTICLE 1

  

Definitions

  

Section 1.01.

   Defined Terms      1   

Section 1.02.

   Classification of Loans and Borrowings      33   

Section 1.03.

   Terms Generally      33   

Section 1.04.

   Accounting Terms; GAAP      33   

Section 1.05.

   Payments on Business Days      34   

Section 1.06.

   Pro Forma Compliance      34   

Section 1.07.

   Rounding      34   

Section 1.08.

   [Intentionally Omitted]      34   

Section 1.09.

   [Intentionally Omitted]      34   

Section 1.10.

   Times of Day      34   

Section 1.11.

   [Intentionally Omitted]      34   

Section 1.12.

   Eurocurrency Rate      34   

Section 1.13.

   Intention to Proceed by Way of an Offer      34   

ARTICLE 2

  

The Credits

  

Section 2.01.

   Commitments      34   

Section 2.02.

   Loans and Borrowings      35   

Section 2.03.

   Requests for Borrowings      35   

Section 2.04.

   Mandatory Termination and Reduction of Commitments      37   

Section 2.05.

   [Intentionally Omitted]      37   

Section 2.06.

   Funding of Borrowings      37   

Section 2.07.

   [Intentionally Omitted]      38   

Section 2.08.

   Reduction of Commitments      38   

Section 2.09.

   Repayment of Loans; Evidence of Debt      38   

Section 2.10.

   Mandatory and Optional Prepayment of Loans      39   

Section 2.11.

   Fees      40   

Section 2.12.

   Interest      41   

Section 2.13.

   Alternate Rate of Interest      42   

Section 2.14.

   Increased Costs      43   

Section 2.15.

   Break Funding Payments      44   

Section 2.16.

   Taxes      44   

Section 2.17.

   Payments Generally; Pro Rata Treatment; Sharing of Setoffs      47   

Section 2.18.

   Mitigation Obligations; Replacement of Lenders      48   

Section 2.19.

   [Intentionally Omitted]      50   

Section 2.20.

   Judgment Currency      50   

Section 2.21.

   [Intentionally Omitted]      50   

Section 2.22.

   [Intentionally Omitted]      50   

 

i



--------------------------------------------------------------------------------

ARTICLE 3

  

REPRESENTATIONS AND WARRANTIES

  

Section 3.01.

Organization; Powers; Subsidiaries   50   

Section 3.02.

Authorization; Enforceability   51   

Section 3.03.

Governmental Approvals; No Conflicts   51   

Section 3.04.

Financial Statements; Financial Condition; No Material Adverse Change   51   

Section 3.05.

Properties   52   

Section 3.06.

Litigation and Environmental Matters   52   

Section 3.07.

Compliance with Laws and Agreements   52   

Section 3.08.

Investment Company Status   52   

Section 3.09.

Taxes   53   

Section 3.10.

Solvency   53   

Section 3.11.

Acquisition Related Representation   53   

Section 3.12.

Disclosure   53   

Section 3.13.

Federal Reserve Regulations   53   

Section 3.14.

PATRIOT Act   53   

Section 3.15.

OFAC   53   

Section 3.16.

Representations as to Foreign Obligors   54   

ARTICLE 4

  

CONDITIONS

  

Section 4.01.

Effectiveness   55   

Section 4.02.

Closing Date Borrowing   56   

Section 4.03.

Certain Funds Period   57   

ARTICLE 5

  

AFFIRMATIVE COVENANTS

  

Section 5.01.

Financial Statements and Other Information   58   

Section 5.02.

Notices of Material Events   59   

Section 5.03.

Existence; Conduct of Business   59   

Section 5.04.

Payment of Obligations   59   

Section 5.05.

Maintenance of Properties; Insurance   60   

Section 5.06.

Inspection Rights   60   

Section 5.07.

Compliance with Laws   60   

Section 5.08.

Use of Proceeds   60   

Section 5.09.

Guarantees   60   

Section 5.10.

Offer Related Covenants   61   

Section 5.11.

Arrangement Related Covenants   62   

Section 5.12.

Other Acquisition Related Covenants   63   

Section 5.13.

Post-Effectiveness Matters   64   

 

ii



--------------------------------------------------------------------------------

ARTICLE 6

  

Negative Covenants

  

Section 6.01.

Indebtedness   65   

Section 6.02.

Liens   67   

Section 6.03.

Fundamental Changes   70   

Section 6.04.

Restricted Payments   71   

Section 6.05.

Investments   71   

Section 6.06.

Transactions with Affiliates   73   

Section 6.07.

Financial Covenant   74   

Section 6.08.

Lines of Business   74   

ARTICLE 7

  

Events of Default

  

Section 7.01.

Events of Default   74   

ARTICLE 8

  

The Administrative Agent

  

ARTICLE 9

  

Miscellaneous

  

Section 9.01.

Notices   80   

Section 9.02.

Waivers; Amendments   82   

Section 9.03.

Expenses; Indemnity; Damage Waiver   83   

Section 9.04.

Successors and Assigns   84   

Section 9.05.

Survival   88   

Section 9.06.

Counterparts; Integration; Effectiveness   88   

Section 9.07.

Severability   88   

Section 9.08.

Right of Setoff   89   

Section 9.09.

Governing Law; Jurisdiction; Consent to Service of Process   89   

Section 9.10.

WAIVER OF JURY TRIAL   90   

Section 9.11.

Headings   90   

Section 9.12.

Confidentiality   90   

Section 9.13.

USA PATRIOT Act   91   

Section 9.14.

Interest Rate Limitation   91   

Section 9.15.

No Fiduciary Duty   92   

Section 9.16.

Electronic Execution of Assignments and Certain Other Documents   92   

Section 9.17.

Joint and Several   93   

Section 9.18.

Enforcement   93   

Section 9.19.

Netherlands Loan Party Representation   93   

 

iii



--------------------------------------------------------------------------------

ARTICLE 10

  

Guarantee

  

Section 10.01.

Guarantee   93   

Section 10.02.

Right of Contribution   94   

Section 10.03.

No Subrogation   94   

Section 10.04.

Amendments, etc., with Respect to the Obligations   95   

Section 10.05.

Guarantee Absolute and Unconditional   95   

Section 10.06.

Reinstatement   96   

Section 10.07.

Obligations Independent   96   

Section 10.08.

Payments   96   

Section 10.09.

Subordination   96   

Section 10.10.

Stay of Acceleration   97   

Section 10.11.

Condition of Borrower   97   

Section 10.12.

Releases   97   

Section 10.13.

Arrangement   97   

SCHEDULES:

 

Schedule 1.01 –     Existing Foreign Facilities Schedule 2.01A – Tranche A
Commitment Schedule Schedule 2.01B – Tranche B Commitment Schedule
Schedule 2.01C – Tranche C Commitment Schedule Schedule 2.03 – Specified
Litigation Schedule 3.01 – Subsidiaries Schedule 3.06 – Disclosed Matters
Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens Schedule
6.04 – Restricted Payments Schedule 6.05(e) – Investments Schedule 6.06 –
Affiliate Transactions Schedule 9.01 – Notices

EXHIBITS:

 

Exhibit A – Form of Assignment and Assumption Exhibit B – Form of Note Exhibit C
– Form of Borrowing Request Exhibit D – Form of Compliance Certificate Exhibit E
– Form of Guarantor Joinder Agreement

 

iv



--------------------------------------------------------------------------------

BRIDGE CREDIT AGREEMENT

This BRIDGE CREDIT AGREEMENT (this “Agreement”) is dated as of April 24, 2015
among MYLAN N.V., a public limited company (naamloze vennootschap) organized and
existing under the laws of the Netherlands, with its corporate seat (statutaire
zetel) in Amsterdam, the Netherlands (the “Borrower”), certain Affiliates and
Subsidiaries of the Borrower from time to time party hereto as Guarantors, each
Lender from time to time party hereto, and GOLDMAN SACHS BANK USA, as
Administrative Agent.

The parties hereto agree to the following:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Acquired Entity or Business” means each Person, property, business or assets
acquired by the Borrower or a Subsidiary, to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Subsidiary.

“Acquisition” means the acquisition by the Borrower of the Shares pursuant to an
Offer or an Arrangement.

“Acquisition Costs” means all non-periodic fees, costs and expenses, stamp,
registration and other Taxes incurred (or required to be paid) by or on behalf
of the Borrower, or otherwise arising, in connection with the Acquisition
(including costs and expenses incurred by the Borrower or any of its
Subsidiaries in connection with the refinancing of any existing Indebtedness).

“Acquisition Indebtedness” means any Indebtedness of the Loan Parties that has
been issued for the purpose of financing, in part, the acquisition of an
Acquired Entity or Business.

“Act” means the Companies Act 1963 of Ireland (as amended).

“Administrative Agent” means Goldman Sachs, in its capacity as administrative
agent for the Lenders hereunder, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; it being
acknowledged and agreed that the Foundation is not an Affiliate of the Borrower
or any of its Subsidiaries.



--------------------------------------------------------------------------------

“Agent Parties” has the meaning assigned in Section 9.01(c).

“Agreement” has the meaning assigned in the preamble hereto.

“Announcement” means the Offer Announcement or, if the Acquisition is
subsequently switched to an Arrangement, the Arrangement Announcement.

“Applicable Foreign Obligor Documents” has the meaning assign in Section
3.16(a).

“Applicable Percentage” means, with respect to any Lender and any Tranche of
Loans or Commitments at any time, the percentage (carried out to the ninth
decimal place) of the aggregate Loans or Commitments of such Tranche represented
by (i) on or prior to the initial Borrowing in respect of such Tranche, such
Lender’s Commitment in respect of such Tranche at such time and (ii) thereafter,
the principal amount of such Lender’s Loans in respect of such Tranche at such
time. The initial Applicable Percentage of each Lender (a) in respect of the
Tranche A Commitments is set forth next to the name of such Lender on Schedule
2.01A or in the Assignment and Assumption pursuant to which such Lender becomes
a party hereto, as applicable, (b) in respect of the Tranche B Commitments is
set forth next to the name of such Lender on Schedule 2.01B or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable and (c) in respect of the Tranche C Commitments is set forth next to
the name of such Lender on Schedule 2.01C or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing
Level

   Debt Rating    Applicable Margin for
Eurocurrency Loans   Applicable Margin for
Base Rate Loans

1

   > BBB+ / Baa1    1.125%   0.125%

2

   BBB / Baa2    1.250%   0.250%

3

   BBB- / Baa3    1.500%   0.500%

4

   BB+ / Ba1    2.000%   1.000%

5

   < BB / Ba2    2.225%   1.225%

; provided that the Applicable Rate for Eurocurrency Loans and Base Rate Loans
at each Pricing Level shall be increased by (a) 0.25% per annum on the date that
is 90 days after the Closing Date, (b) an additional 0.25% per annum on the date
that is 180 days after the Closing Date and (c) an additional 0.50% per annum on
the date that is 270 days after the Closing Date.

Initially, the Applicable Rate shall be determined based upon Pricing Level 3.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.

“Approved Bank” has the meaning assigned to such term in the definition of “Cash
Equivalents.”

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangement” means, if the Acquisition proceeds by way of an Arrangement, a
scheme of arrangement made pursuant to section 201 of the Act to be proposed by
the Target to its shareholders pursuant to which the Borrower will become the
only shareholder of the Target with or subject to any modification, addition or
condition approved or imposed by the Court.

“Arrangement Announcement” shall mean a press release announcing, in compliance
with Rule 2.5 of the Irish Takeover Rules, a firm intention to make an offer,
which is to be implemented by means of the Arrangement, which press release
shall be consistent with the Offer Announcement.

“Arrangement Circular” means, if the Acquisition proceeds by way of an
Arrangement, a circular to the relevant shareholders of Target, issued, or to be
issued, by the Target, setting out the proposals for the Arrangement, including
the notice of General Meeting and the Court Meeting.

“Arrangement Documents” means, if the Acquisition proceeds by way of an
Arrangement:

(i) the Arrangement Announcement;

(ii) the Arrangement Circular;

(iii) the Arrangement Resolutions; and

(iv) any other document issued by or on behalf of the Target to the Target’s
shareholders in respect of the Arrangement.

“Arrangement Effective Date” means, if the Acquisition proceeds by way of an
Arrangement, the date on which the Court Order confirming the capital reduction
in connection with the Arrangement is filed with the Registrar of Companies in
Ireland.

“Arrangement Resolutions” means, if the Acquisition proceeds by way of an
Arrangement, the resolutions of the Target shareholders for the implementation
of the Arrangement referred to and substantially in the form to be set out in
the Arrangement Circular.

“Arranger” means Goldman Sachs.

“Asset Sale” means (x) any Disposition or series of related Dispositions by the
Borrower or any of its Subsidiaries and (y) the receipt by the Borrower or any
of its Subsidiaries of any property insurance as a result of any loss, damage or
destruction of any of assets or from the condemnation of any assets of such
Person; provided that “Asset Sale” shall not include Dispositions (i) to the
Borrower or any other Subsidiary, (ii) in the ordinary course of business,
(iii) of inventory or factoring of accounts receivable of the Borrower or any of
its Subsidiaries, including as part of Permitted Receivables Facilities, (iv) of
cash or Cash Equivalents, (v) of accounts or notes receivable in connection with
the compromise, settlement or collection of such accounts or notes, (vi) of
excess, damaged, obsolete or worn out assets in the ordinary course of business,
(vii) to the extent that the Net Cash Proceeds of such Disposition in any single
transaction or related series of transactions is equal to $25,000,000 or less or
(viii) sales of Equity Interests of the Target constituting Margin Stock.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of this Agreement), and accepted by the Administrative
Agent, in the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility is structured as a
secured lending agreement, would constitute the principal amount of such
Indebtedness or (ii) if a Permitted Receivables Facility is structured as a
purchase agreement, would be outstanding at such time under the Permitted
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of:

(i) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1.00%;

(ii) the rate of interest in effect for such day as published by the Wall Street
Journal (eastern edition) from time to time as the “U.S. Prime Rate”; and

(iii) the Eurocurrency Rate applicable to Tranche A Loans in effect on such day
plus 1.00%.

Any change in the Base Rate due to a change in the published “U.S. Prime Rate”
or the Federal Funds Effective Rate shall be effective on the effective day of
such change in the “U.S. Prime Rate” or the Federal Funds Effective Rate,
respectively.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowing” means Loans of the same Type and Tranche, made on the same date or
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect.

“Borrowing Minimum” means (a) with respect to Eurodollar Loans denominated in
Dollars, $5,000,000 and (b) with respect to Eurodollar Loans denominated in
Euros, €5,000,000.

“Borrowing Multiple” means (a) with respect to Eurodollar Loans denominated in
Dollars, $1,000,000 and (b) with respect to Eurodollar Loans denominated in
Euros, €1,000,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means (a) for all purposes other than as covered by clause (b) or
(c), any day other than a Saturday, Sunday or other day on which commercial
banks are authorized to close under the Laws of, or are in fact closed in, the
state where the Administrative Agent’s Office is located or the state of New
York and (b) if such day relates to any interest rate settings as to a
Eurocurrency Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan, means any day described in
clause (a) on which dealings in deposits in Dollars are conducted by and between
banks in the London interbank eurodollar market.

 

4



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Effective Date,
and the amount of such obligations as of any date shall be the capitalized
amount thereof determined in accordance with GAAP as in effect on the Effective
Date that would appear on a balance sheet of such Person prepared as of such
date.

“Capital Reduction” means, if the Acquisition proceeds by way of an Arrangement,
the proposed reduction of the share capital of the Target under Sections 72 and
74 of the Act, which forms part of the Arrangement.

“Captive Insurance Subsidiary” means American Triumvirate Insurance Company, a
Vermont corporation or any successor thereto, so long as such Subsidiary is
maintained as a special purpose self-insurance subsidiary.

“card obligations” means any Loan Party or any Subsidiary’s participation in
commercial (or purchasing) card programs.

“Cash Convertible Notes” means the Borrower’s 3.75% Cash Convertible Notes due
2015.

“Cash Equivalents” means

(1) any evidence of Indebtedness issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union;

(2) time deposits, certificates of deposit, and bank notes of any financial
institution that (i) is a Lender or (ii) is a member of the Federal Reserve
System (or organized in any foreign country recognized by the United States) and
whose senior unsecured debt is rated at least A-2, P-2, or F-2, short-term, or A
or A2, long-term, by Moody’s, S&P or Fitch (any such bank in the foregoing
clause (i) or (ii) being an “Approved Bank”). Issues with only one short term
credit rating must have a minimum credit rating of A 1, P 1 or F 1;

(3) commercial paper, including asset-backed commercial paper, and floating or
fixed rate notes issued by an Approved Bank or a corporation or special purpose
vehicle (other than an Affiliate or Subsidiary of the Borrower) organized and
existing under the laws of the United States of America, any state thereof or
the District of Columbia (or any foreign country recognized by the United
States) and rated at least A 2 by S&P and at least P 2 by Moody’s;

(4) asset-backed securities rated AAA by Moody’s, S&P, or Fitch, with weighted
average lives of 3 years or less (measured to the next maturity date);

(5) repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed or insured by
the government or any agency or instrumentality of (i) the United States or
(ii) any member nation of the European Union maturing within 365 days from the
date of acquisition;

 

5



--------------------------------------------------------------------------------

(6) money market funds which invest substantially all of their assets in assets
described in the preceding clauses (1) through (5); and

(7) instruments equivalent to those referred to in clauses (1) through (6) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction;

provided, that except in the case of clauses (4) and (5) above, the maximum
maturity date of individual securities or deposits will be 3 years or less at
the time of purchase or deposit.

“Certain Funds Covenants” shall mean the covenants set forth in Section 5.08,
Section 5.10 (other than paragraphs (a), (d) and (h)(i), (ii) and (iii)),
Section 5.11 (other than paragraphs (a) and (c)) and Section 5.12 (other than
paragraphs (f) and (g)).

“Certain Funds Events of Default” means any continuing Event of Default, in each
case relating to the Borrower and its Subsidiaries (and, for the avoidance of
doubt, excluding the Target and its subsidiaries and excluding any Event of
Default or procurement obligation with respect to the Target and its
subsidiaries) arising under Section 7.01(a), Section 7.01(b), Section 7.01(c)
(in relation to a Certain Funds Representation only), Section 7.01(d) (in
relation to a Certain Funds Covenant only), Section 7.01(h), Section 7.01(i),
Section 7.01(m) or Section 7.01(n).

“Certain Funds Period” means the period commencing on the date of the
Announcement and ending on the earliest to occur of one or more of the following
events:

(a) the Offer or (if applicable) Arrangement lapses or is withdrawn;

(b) in the case of an Offer:

(i) the Offer Document is not dispatched within 28 days of the Announcement (or,
if the Announcement includes a pre-condition to the Offer, within 28 days of the
waiver or satisfaction of that pre-condition) or such later date as the Panel
may agree; or

(ii) the date falling 15 days after the Offer is closed or, if at that date the
Squeeze-Out procedure is required to be used to acquire 100% of the Shares in
the Target, the date on which the Target becomes a wholly-owned Subsidiary of
the Borrower;

(c) in the case of an Arrangement:

(i) 15 days after the Arrangement Effective Date;

(ii) a court meeting is held to approve the Arrangement but the shareholders do
not approve the Arrangement;

(iii) a general meeting is held to pass the Arrangement Resolutions but the
Arrangement Resolutions are not passed;

 

6



--------------------------------------------------------------------------------

(iv) applications for the Court Orders are made but the court refuses the
orders;

(v) the Arrangement Circular is not dispatched within 28 days of the
Announcement (or, if the Announcement includes a pre-condition to the Offer,
within 28 days of the waiver or satisfaction of that pre-condition) or such
later date as the Panel may agree; or

(vi) the Filing Date does not occur within 28 days of the Court Order;

(d) the date on which the Target becomes a wholly owned subsidiary of the
Borrower and all consideration payable in relation to the Shares is paid; or

(e) the Longstop Date.

“Certain Funds Representations” shall mean the representations and warranties
set forth in the first sentence of Section 3.01 (as to due organization and
valid existence only), Section 3.02, Section 3.03(b), Section 3.03(c) (to the
extent relating to material debt instruments of the relevant Loan Party
including, without limitation, the Revolving Credit Agreement), Section 3.08,
Section 3.11, Section 3.13, Section 3.14 and Section 3.15.

“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
Effective Date) other than the Foundation, of Equity Interests representing more
than 35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Borrower or (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were not nominated or proposed by the board of directors of the
Borrower; provided that an event described by clause (a) or (b) of this
definition that lasts for fewer than 60 days shall not constitute a Change in
Control if prior to the expiration of such period, the Foundation exercises its
right to acquire Equity Interests in the Borrower such that the event that would
otherwise constitute a Change in Control has ceased to exist (it being
understood that during such period a Default (but not an Event of Default) shall
exist hereunder ).

“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender (or,
for purposes of Section 2.14(b), by any Lending Office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” shall have the meaning assigned to such term in Section 9.14.

“Closing Date” means the date on which the conditions specified in Section 4.02
of this Agreement were satisfied (or waived in accordance with Section 9.02 of
this Agreement).

 

7



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, its Tranche A Commitment,
Tranche B Commitment or Tranche C Commitment. Each reference herein to
“Commitments” without specifying a Tranche of Commitments shall be deemed a
reference to Commitments of each Tranche.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means Consolidated Net Income plus, without duplication
and, except in the case of clause (xii), to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense and
charges, deferred financing fees and milestone payments in connection with any
investment or series of related investments, losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, net of gains on such hedging obligations, and costs of surety bonds
in connection with financing activities, (ii) expense and provision for taxes
paid or accrued, (iii) depreciation, (iv) amortization (including amortization
of intangibles, including goodwill), (v) non-cash charges recorded in respect of
purchase accounting or impairment of goodwill or assets and non-cash exchange,
translation or performance losses relating to any foreign currency hedging
transactions or currency fluctuations, (vi) any other non-cash items, (vii) any
unusual, infrequent or extraordinary loss or charge (including the amount of any
restructuring, integration, transition, executive severance, facility closing,
unusual litigation and similar charges accrued during such period, including any
charges to establish accruals and reserves or to make payments associated with
the reassessment or realignment of the business and operations of the Borrower
and its Subsidiaries, including the sale or closing of facilities, severance,
stay bonuses and curtailments or modifications to pension and post-retirement
employee benefit plans, asset write-downs or asset disposals (including leased
facilities), write-downs for purchase and lease commitments, start-up costs for
new facilities, writedowns of excess, obsolete or unbalanced inventories,
relocation costs which are not otherwise capitalized and any related promotional
costs of exiting products or product lines), (viii) non-recurring cash charges
in connection with the litigation described on Schedule 2.03, (ix) without
duplication, income of any non-wholly owned Subsidiaries and deductions
attributable to minority interests, (x) any non-cash costs or expenses incurred
by the Borrower or any Subsidiary pursuant to any management equity plan or
stock plan, (xi) expenses with respect to casualty events, (xii) the amount of
net cost savings in connection with any acquisition of an Acquired Entity or
Business or otherwise projected by the Borrower in good faith to be realized as
a result of specified actions taken prior to the last day of such period
(calculated on a pro forma basis as though such cost savings had been realized
since the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (A) in connection
with any acquisition of an Acquired Entity or Business, such actions have been
taken within 12 months after the closing date of an acquisition of an Acquired
Entity or Business and (B) no cost savings shall be added pursuant to this
clause (xii) to the extent duplicative of any expenses or charges relating to
such cost savings that are included in clause (vii) above with respect to such
period, (xiii) expenses incurred in connection with any acquisition of an
Acquired Entity or Business, investment, asset disposition, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Effective Date and any such
transaction undertaken but not completed, and including transaction expenses
incurred in connection therewith), (xiv) any contingent or deferred payments
(including earn-out payments, non-compete payments and consulting payments but
excluding

 

8



--------------------------------------------------------------------------------

ongoing royalty payments) made in connection with any acquisition of an Acquired
Entity or Business, (xv) non-cash charges pursuant to ASC 715, minus, to the
extent included in Consolidated Net Income, the sum of (xvi) any unusual,
infrequent or extraordinary income or gains, (xvii) any other non-cash income or
gains (except to the extent representing (x) an accrual for future cash income
or in respect of which cash was received in a prior period or (y) the reversal
of any cash reserves established in a prior period), and (xviii) any cash
payment made with respect to any non-cash items added back in computing
Consolidated EBITDA in a prior period pursuant to clause (vi) above), all
calculated for the Borrower and its Subsidiaries (other than the Captive
Insurance Subsidiary) in accordance with GAAP on a consolidated basis; provided
that, to the extent included in Consolidated Net Income, (A) there shall be
excluded in determining Consolidated EBITDA currency translation gains and
losses related to currency remeasurements of Indebtedness (including the net
loss or gain resulting from Swap Agreements for currency exchange risk) and
(B) there shall be excluded in determining Consolidated EBITDA for any period
any adjustments resulting from the application of SFAS 133.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense whether or not paid in cash (including interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP,
but excluding, any (i) non-cash interest expense attributable to the movement in
mark-to-market valuation under Swap Agreements or other derivative instruments,
(ii) non-cash interest expense attributable to the amortization of gains or
losses resulting from the termination of Swap Agreements prior to or reasonably
contemporaneously with the Closing Date, (iii) amortization of deferred
financing fees and (iv) expensing of bridge or other financing fees) of the
Borrower and its Subsidiaries (other than the Captive Insurance Subsidiary)
calculated on a consolidated basis for such period in accordance with GAAP plus,
without duplication: (a) imputed interest attributable to Capital Lease
Obligations of the Borrower and its Subsidiaries (other than the Captive
Insurance Subsidiary) for such period, (b) commissions, discounts and other fees
and charges owed by the Borrower or any of its Subsidiaries (other than the
Captive Insurance Subsidiary) with respect to letters of credit securing
financial obligations, bankers’ acceptance financing and receivables financings
for such period, (c) amortization or write-off of debt discount and debt
issuance costs, premium, commissions, discounts and other fees and charges
associated with Indebtedness of the Borrower and its Subsidiaries (other than
the Captive Insurance Subsidiary) for such period, (d) cash contributions to any
employee stock ownership plan or similar trust made by the Borrower or any of
its Subsidiaries to the extent such contributions are used by such plan or trust
to pay interest or fees to any Person (other than the Borrower or a wholly owned
Subsidiary) in connection with Indebtedness incurred by such plan or trust for
such period, (e) all interest paid or payable with respect to discontinued
operations of the Borrower or any of its Subsidiaries for such period, (f) the
interest portion of any deferred payment obligations of the Borrower or any of
its Subsidiaries (other than the Captive Insurance Subsidiary) for such period,
(g) all interest on any Indebtedness of the Borrower or any of its Subsidiaries
(other than the Captive Insurance Subsidiary) of the type described in clause
(e) or (f) of the definition of “Indebtedness” for such period and (h) the
interest component of all Attributable Receivables Indebtedness of the Borrower
and its Subsidiaries (other than the Captive Insurance Subsidiary).

“Consolidated Leverage Ratio” means, for any Test Period, the ratio of
(a) Consolidated Total Indebtedness as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that, in calculating Consolidated Net Income

 

9



--------------------------------------------------------------------------------

of the Borrower and its Subsidiaries for any period, there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, (c) the income or deficit of the Captive
Insurance Subsidiary, (d) any fees and expenses incurred during such period, or
any amortization thereof for such period, in connection with the consummation of
any acquisition, investment, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Effective Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, (e) any
amortization of deferred charges resulting from the application of “Accounting
Principles Board Opinion No. APB 14-1 — Accounting for Convertible Debt
Instruments” that may be settled in cash upon conversion (including partial cash
settlement) and (f) any income (loss) for such period attributable to the early
extinguishment of Indebtedness, together with any related provision for taxes on
any such income. There shall be excluded from Consolidated Net Income for any
period (i) any gains or losses resulting from any reappraisal, revaluation or
write-up or write down of assets (including any gains and losses attributable to
movement in the mark-to-market valuation of (1) any Permitted Convertible
Indebtedness, (2) any Permitted Bond Hedge Transaction, (3) any Permitted
Warrant Transaction and (4) purchase options and related contingencies),
(ii) any non-cash charges recorded in respect of intangible assets (but
excluding scheduled amortization of intangible assets), and (iii) the purchase
accounting effects of in process research and development expenses and
adjustments to property, inventory and equipment, software and other intangible
assets and deferred revenue and deferred expenses in component amounts required
or permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and its Subsidiaries),
as a result of any acquisition, or the amortization or write-off of any amounts
thereof.

“Consolidated Net Tangible Assets” means, with respect to the Borrower, the
total amount of assets (less applicable reserves and other properly deductible
items) after deducting all goodwill, tradenames, trademarks, patents,
unamortized debt discount and expense and other like intangible assets, all as
set forth on the most recent consolidated balance sheet of the Borrower and its
Subsidiaries delivered pursuant to Section 5.01(a) or Section 5.01(b).

“Consolidated Subsidiaries” means Subsidiaries that would be consolidated with
the Borrower in accordance with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness of the
Borrower and its Subsidiaries (other than the Captive Insurance Subsidiary)
outstanding as of such time calculated on a consolidated basis (other than
Indebtedness described in clause (h), (i) or (j) of the definition of
“Indebtedness” (provided that there shall be included in Consolidated Total
Indebtedness, any Indebtedness (x) in respect of drawings under the items in
such clauses (h) and (i) to the extent not reimbursed within two Business Days
after the date of such drawing and (y) in respect of any Swap Agreement entered
into for speculative purposes)) plus (ii) the principal amount of any

 

10



--------------------------------------------------------------------------------

obligations of any Person (other than the Borrower or any Subsidiary) of the
type described in the foregoing clause (i) that are Guaranteed by the Borrower
or any Subsidiary (whether or not reflected on a consolidated balance sheet of
the Borrower). Notwithstanding the foregoing, solely for the purposes of
determining Consolidated Total Indebtedness at any time on or prior to the
consummation of the acquisition of an Acquired Entity or Business, the aggregate
principal amount of Acquisition Indebtedness that would otherwise be included in
“Consolidated Total Indebtedness” shall exclude any such Acquisition
Indebtedness that includes a customary “special mandatory redemption” provision
(or other similar provision) requiring a Loan Party (within a reasonable period
of time following the occurrence of an event set forth in clause (a) or
(b) below) to redeem such Acquisition Indebtedness if (a) such acquisition is
not consummated within a number of days reasonably acceptable to the
Administrative Agent or (b) the acquisition agreement related to such
acquisition terminates in accordance with its terms. For avoidance of doubt, the
exclusion in the immediately preceding sentence shall not apply after
consummation of the applicable acquisition.

“Control” means, with respect to any Person, the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

“Court” means the High Court of Ireland.

“Court Meeting” means, if the Acquisition proceeds by way of an Arrangement, the
meeting of the holders of the Shares or any adjournment thereof to be convened
by an order of the Court pursuant to section 201 of the Act to consider and, if
thought fit, approve the Arrangement (with or without amendment), together with
any meeting held as a result of an adjournment or reconvention by the Court
thereof.

“Court Orders” means, if the Acquisition proceeds by way of an Arrangement, the
order(s) of the Court sanctioning the Arrangement under section 201 of the Act
and confirming the associated reduction of share capital under section 74 of the
Act.

“Debt Issuance” means the issuance or incurrence of Indebtedness for borrowed
money by the Borrower or any Subsidiary, including, for the avoidance of doubt,
any issuance or incurrence of Indebtedness in connection with or to finance the
Acquisition (or refinance any such Indebtedness), but excluding Excluded Debt.

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P or Moody’s (collectively, the “Debt Ratings”) of Mylan Inc.’s
non-credit-enhanced, senior unsecured long-term debt (provided that if a Debt
Rating for the Borrower is then available, then such rating shall be determined
by reference to the Debt Rating of the Borrower); provided that (i) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (ii) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level higher than the
Pricing Level of the lower Debt Rating shall apply; (iii) if there exists only
one Debt Rating, such Debt Rating shall apply; and (iv) if no Debt Rating is
available, Pricing Level 5 shall apply.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

11



--------------------------------------------------------------------------------

“Default” means any event or condition, which constitutes an Event of Default
or, which upon notice, lapse of time or both would, unless cured or waived,
become an Event of Default.

“Default Rate” has the meaning set forth in Section 2.12(c).

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of any Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder or generally under other
agreements in which it has committed to extend credit, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or Federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrower and each Lender.

“Designated Lenders” means such Persons as have been identified in that certain
syndication plan jointly developed by the Borrower and the Arranger on or prior
to the Effective Date.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in any reports, schedules, forms, proxy
statements, prospectuses (including prospectus supplements), registration
statements and other information filed by the Borrower with the SEC or furnished
by the Borrower to the SEC pursuant to the Securities Exchange Act, in each
case, filed or furnished before the Effective Date and which are available to
the Lenders before the Effective Date or on Schedule 3.06.

 

12



--------------------------------------------------------------------------------

“Disposition” means, with respect to any Person any sale, transfer, license,
lease or other disposition of any Property by such Person including any sale,
assignment, transfer or other disposal of any notes or accounts receivable or
any rights and claims associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests and except as permitted in clause
(a) above), in whole or in part, (c) requires the scheduled payments of
dividends in cash (for this purpose, dividends shall not be considered required
if the issuer has the option to permit them to accrue, cumulate, accrete or
increase in liquidation preference or if the Borrower has the option to pay such
dividends solely in Qualified Equity Interests), or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Final Maturity Date.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Effective Date” means the date on which the conditions specified in Section
4.01 of this Agreement were satisfied (or waived in accordance with Section 9.02
of this Agreement).

“Effective Date Guarantors” means Mylan Inc.

“Environmental Laws” means all Laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, imposing liability or
standards of conduct concerning protection of the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or the effect of Hazardous Materials on the
environment on health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

13



--------------------------------------------------------------------------------

“Equity Issuance” means the issuance or sale of any Equity Interests of the
Borrower or any of its Subsidiaries to any Person on or following the Effective
Date other than (i) by any Subsidiary to the Borrower or any other Subsidiary
(as applicable), (ii) pursuant to any equity compensation plan, employment
agreement or employee benefit plan or agreement or pursuant to the exercise or
vesting of any stock options, restricted stock units, stock appreciation rights,
warrants or other equity-based awards, (iii) directors’ qualifying shares,
(iv) as consideration in connection with the Acquisition, (v) as consideration
(or the proceeds of which will be used as consideration) in connection with any
Investment (other than the Acquisition), divestiture or joint venture, (vi) in
connection with hedging programs, (vii) upon conversion or exercise of
outstanding securities or options and (viii) to the Foundation.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to such conversion, Indebtedness that is
convertible into any such equity interests).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) with respect to any
Plan, a failure to satisfy the minimum funding standard within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Loan Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of any Loan Party or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by any Loan
Party or any ERISA Affiliate of any notice, or the receipt by any Multiemployer
Plan from any Loan Party or any ERISA Affiliate of any notice, concerning the
imposition upon any Loan Party or any of its ERISA Affiliates of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Borrowing, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate which rate is approved by the Administrative Agent and the
Borrower (and if not so mutually agreed, the provisions of Section 2.13 shall
apply), as published on the applicable Bloomberg or

 

14



--------------------------------------------------------------------------------

Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day;

provided that (x) the Eurocurrency Rate shall be in no event be deemed to be an
amount less than zero and (y) to the extent a comparable or successor rate is
approved by the Administrative Agent and the Borrower in connection with any
rate set forth in this definition, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

“Event of Default” has the meaning assigned to such term in Article 7.

“Excluded Debt” means (a) intercompany Indebtedness among Borrower and/or the
Subsidiaries, (b) any refinancing, extension, amendment, renewal or replacement
of (i) the Existing Revolving Credit Agreement, the Existing Securitization
Facility, the 7.875% Senior Notes due 2020 of Mylan Inc. or the Cash Convertible
Notes due 2015 of Mylan Inc. or (ii) any Indebtedness of the Borrower or any of
its Subsidiaries existing on the Effective Date that matures prior to the Final
Maturity Date, in each case, so long as such refinancing, extension or renewal
does not increase the aggregate principal or committed amount thereof except by
an amount equal to accrued and unpaid interest, a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing, renewal or extension, (c) Indebtedness under the
Revolving Credit Agreement or the Existing Securitization Facility, provided
that the aggregate amount of Indebtedness excluded under this clause (c) shall
not exceed the aggregate amount of commitments (whether used or unused) under
the Revolving Credit Agreement in effect on the Effective Date (which amount is
$1,500,000,000) or the Existing Securitization Facility in effect on the
Effective Date (which amount is $400,000,000), (d) any ordinary course letter of
credit facilities, purchase money indebtedness and equipment financings,
(e) Capital Lease Obligations incurred in the ordinary course of business of the
Borrower and its Subsidiaries, (f) ordinary course foreign credit lines existing
as of the Effective Date and set forth on Schedule 1.01(whether drawn or undrawn
and including any renewal, extension or replacement thereof); provided that to
the extent the aggregate amount of Indebtedness exceeds the aggregate amount of
commitments (whether used or unused) under such credit line in effect on the
Effective Date, any Indebtedness in respect of such excess commitments shall not
constitute “Excluded Debt”, (g) any increase in the principal amount of
revolving commitments under the Revolving Credit Agreement in an amount not to
exceed $150,000,000 (and any borrowings thereunder), (h) up to $750,000,000 of
Indebtedness in connection with the acquisition of Famy Care Limited and
(i) other Indebtedness not included in clauses (a)-(h) in an outstanding
aggregate principal amount not to exceed $200.0 million. For the avoidance of
doubt, Excluded Debt shall not include any Indebtedness issued or incurred by
the Borrower or any of its Subsidiaries in connection with or to finance the
Acquisition (or refinance any such Indebtedness).

 

15



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) any U.K. withholding Taxes imposed on
amounts payable to or for the account of any Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under Section
2.18) or (ii) such Lender changes its Lending Office, except in each case to the
extent that pursuant to Section 2.16, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.16(e), and (d) any withholding Taxes imposed pursuant to FATCA.

“Existing Revolving Credit Agreement” means that certain Revolving Credit
Agreement dated as of December 19, 2014, among Mylan Inc., as the borrower, Bank
of America, N.A., as administrative agent and the other parties from time to
time party thereto, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Existing Securitization Facility” means that certain Amended and Restated
Receivables Purchase Agreement dated as of January 27, 2015, among Mylan
Pharmaceuticals Inc., Mylan Securitization LLC, the purchasers and letter of
credit issuers from time to time party thereto and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Existing Term Credit Agreement” means that certain Term Credit Agreement dated
as of December 19, 2014, among Mylan Inc., as the borrower, Bank of America,
N.A., as administrative agent and the other parties from time to time party
thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Existing Term Credit Agreement Amendment” means an amendment to the Existing
Term Credit Agreement that permits the Acquisition and the Transactions.

“Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate Commitments at such time and (b) thereafter, the aggregate principal
amount of the Loans of all Lenders outstanding at such time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this agreement (or
any amended or successor versions that are each substantively comparable and not
materially more onerous to comply with) and any intergovernmental agreements in
respect thereof (and any legislation, regulations or other official guidance
pursuant to, or in respect of, such intergovernmental agreements).

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such

 

16



--------------------------------------------------------------------------------

rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means that certain Fee and Syndication Letter of even date
herewith, among the Borrower and Goldman Sachs.

“Filing Date” means the date on which the Court Orders confirming the Capital
Reduction is filed with the Registrar of Companies of Ireland as required under
Section 75 of the Act.

“Final Maturity Date” means the date that is 364 days after the Closing Date;
provided that if such day is not a Business Day, the Final Maturity Date shall
be the Business Day immediately preceding such day.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Jurisdiction Deposit” means a deposit or Guarantee incurred in the
ordinary course of business and required by any Governmental Authority in a
foreign jurisdiction as a condition of doing business in such jurisdiction.

“Foreign Lender” means any Lender that is resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes.

“Foreign Obligor” means a Loan Party that is resident or organized under the
laws of a jurisdiction other than that in which the Borrower is resident or
organized.

“Foundation” Stichting Preferred Shares Mylan, a foundation (stichting)
established and existing under the laws of the Netherlands.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Meeting” means the general meeting of the holders of Shares (or any
adjournment thereof) to be convened in connection with the Arrangement.

“Goldman Sachs” means Goldman Sachs Bank USA.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

17



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business. The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation, or portion thereof,
in respect of which such Guarantee is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantee Agreement” means the Guarantee set forth in Article 10 or other form
of guarantee agreement reasonably acceptable to the Administrative Agent and the
Borrower.

“Guarantor” means the Effective Date Guarantors and each Affiliate or
Subsidiary, if any, that provides a guarantee of the Obligations pursuant to
Section 5.09 or otherwise.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business, milestone payments incurred
in connection with any investment or series of related investments, any earn-out
obligation except to the extent such obligation is no longer contingent and
appears as a liability on the balance sheet of such Person in accordance with
GAAP and deferred or equity compensation arrangements payable to directors,
officers or employees), (e) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on Property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, but limited to the
fair market value of such Property (except to the extent otherwise provided in
this definition), (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (j)

 

18



--------------------------------------------------------------------------------

all obligations of such Person under any Swap Agreement (with the “principal”
amount of any Swap Agreement on any date being equal to the early termination
value thereof on such date) and (k) all Attributable Receivables Indebtedness.
The Indebtedness of any Person shall (i) include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is expressly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity and pursuant to
contractual arrangements, except to the extent the terms of such Indebtedness
provide that such Person is not liable therefor and (ii) exclude (A) customer
deposits and advances and interest payable thereon in the ordinary course of
business in accordance with customary trade terms and other obligations incurred
in the ordinary course of business through credit on an open account basis
customarily extended to such Person, (B) obligations under customary overdraft
arrangements with banks outside the United States incurred in the ordinary
course of business to cover working capital needs and (C) bona fide
indemnification, purchase price adjustment, earn-outs, holdback and contingency
payment obligations to which the seller may become entitled to the extent such
payment is determined by a final closing balance sheet or such payment depends
on the performance of such business after the closing; provided, however, that,
at the time of closing, the amount of any such payment is not determinable and,
to the extent such payment thereafter becomes fixed and determined, the amount
is paid within 60 days thereafter and included as Indebtedness of such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning specified in Section 9.12.

“Interest Election Request” means a request by an Borrower to convert or
continue a Borrowing in accordance with Section 2.03.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable thereto and,
in the case of a Eurocurrency Loan with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (in each case, subject to availability), or such other period that is
twelve months or less requested by the Borrower and that is consented to by all
the Lenders; provided that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(ii) any Interest Period pertaining to a Eurocurrency Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (iii) no Interest Period shall extend beyond the Maturity
Date in respect of the applicable Tranche of Loans. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

19



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person or
(b) a loan, advance or capital contribution to, Guarantee of Indebtedness of,
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of Section 6.05, (i) the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, less any amount paid, repaid,
returned, distributed or otherwise received in cash in respect of such
Investment not to exceed the original amount of such Investment and (ii) in the
event the Borrower or any Subsidiary (an “Initial Investing Person”) transfers
an amount of cash or other Property (the “Invested Amount”) for purposes of
permitting the Borrower or one or more other Subsidiaries to ultimately make an
Investment of the Invested Amount in the Borrower, any Subsidiary or any other
Person (the Person in which such Investment is ultimately made, the “Subject
Person”) through a series of substantially concurrent intermediate transfers of
the Invested Amount to the Borrower or one or more other Subsidiaries other than
the Subject Person (each an “Intermediate Investing Person”), including through
the incurrence or repayment of intercompany Indebtedness, capital contributions
or redemptions of Equity Interests, then, for all purposes of Section 6.05, any
transfers of the Invested Amount to Intermediate Investing Persons in connection
therewith shall be disregarded and such transaction, taken as a whole, shall be
deemed to have been solely an Investment of the Invested Amount by the Initial
Investing Person in the Subject Person and not an Investment in any Intermediate
Investing Person.

“Investment Grade Standing” shall exist at any time when the Debt Rating from
S&P is at or above BBB- or the Debt Rating from Moody’s is at or above Baa3.

“Irish Takeover Rules” means the Irish Takeover Panel Act 1997 and the Takeover
Rules 2013 of Ireland.

“Laws” means, collectively, all international, foreign, Federal, state and local
laws (including common law), statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to clause (e) of Article 8.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

20



--------------------------------------------------------------------------------

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset (or any capital lease having substantially the same economic effect
as any of the foregoing).

“Loan Documents” means this Agreement, any Guarantee Agreement, the Fee Letter,
any promissory notes executed and delivered pursuant to Section 2.09(e) and any
amendments, waivers, supplements or other modifications to any of the foregoing.

“Loan Parties” means the Borrower and the Guarantors from time to time party
hereto, if any.

“Loan” means a Tranche A Loan, a Tranche B Loan or Tranche C Loan. Each
reference herein to “Loans” without specifying a Tranche of Loans shall be
deemed a reference to Loans of each Tranche.

“Longstop Date” means the date falling 364 days after the date of this
Agreement.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
and all other Loan Documents, or the rights and remedies of the Administrative
Agent and the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans), of any one or
more of the Loan Parties and their Subsidiaries in an aggregate principal amount
exceeding $200,000,000.

“Material Subsidiary” means any Guarantor and any Subsidiary (or group of
Subsidiaries as to which a specified condition applies) that would be a
“significant subsidiary” under Rule 1-02(w) of Regulation S-X.

“Maturity Date” means, (a) in respect of the Tranche A Loans and Tranche B
Loans, the Final Maturity Date and (b) in respect of the Tranche C Loans, the
Tranche C Maturity Date.

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, (a) in connection with any Asset Sale, the proceeds
thereof actually received by the Borrower or any Subsidiary in the form of cash
and Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note

 

21



--------------------------------------------------------------------------------

or installment receivable or purchase price adjustment receivable or otherwise,
but only as and when received), net of (1) attorneys’ fees, accountants’ fees,
investment banking fees, brokerage and sales commissions, amounts required to be
applied to the repayment of Indebtedness (A) secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
(B) that must by its terms, or in order to obtain a necessary consent to such
Asset Sale, or by applicable law, be repaid out of the proceeds from such Asset
Sale, (2) other customary fees and expenses actually incurred in connection
therewith, (3) taxes paid or reasonably estimated to be payable as a result
thereof (after taking into account any actual tax benefit currently realized
with respect to any available tax credits or deductions and any tax sharing
arrangements), (4) any amounts to be provided by the Borrower or a Subsidiary as
a reserve in accordance with GAAP against liabilities associated with the
disposed asset and retained by the Borrower or any Subsidiary after such
Disposition and (5) in the case of any Disposition of an asset by a Subsidiary
that is not wholly owned, the pro rata portion of the Net Cash Proceeds thereof
attributable to minority interests and not available for distribution to or for
the account of the Borrower or any wholly owned Subsidiary as a result thereof;
provided that the Borrower may reinvest, or commit to reinvest, such proceeds in
productive assets of a kind then used or usable in the business of the Borrower
and its Subsidiaries within 180 days of receipt of such proceeds, and in such
case, such proceeds shall not constitute Net Cash Proceeds except to the extent
not so used (or committed to be used) prior to the end of such 180-day period
(and if committed to be used with such 180-day period, not used within the
maximum period contemplated in the relevant agreement for the consummation
thereof), at which time such proceeds shall be deemed to be Net Cash Proceeds;
and provided further that no proceeds of any Asset Sale shall constitute Net
Cash Proceeds except to the extent in excess of $350,000,000 in the aggregate
for all such Asset Sales and (b) in connection with any Equity Issuance or any
Debt Incurrence, the cash proceeds received by the Borrower or any Subsidiary
from such issuance or incurrence, net of attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.

“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
other monetary obligations of any of the Loan Parties to any of the Lenders,
their Affiliates and the Administrative Agent, individually or collectively,
existing on the Effective Date or arising thereafter (direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured) arising or incurred under this Agreement or
any of the other Loan Documents (including under any of the Loans made or other
instruments at any time evidencing any thereof), in each case whether now
existing or hereafter arising, whether all such obligations arise or accrue
before or after the commencement of any bankruptcy, insolvency or receivership
proceedings (and whether or not such claims, interest, costs, expenses or fees
are allowed or allowable in any such proceeding).

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Countries” has the meaning assigned in Section 3.15.

“OFAC Listed Person” has the meaning assigned in Section 3.15.

 

22



--------------------------------------------------------------------------------

“Offer” means an offer to all shareholders of the Target by the Borrower to
acquire all of the Shares referred to in the Announcement.

“Offer Announcement” means the announcement to be made by the Borrower pursuant
to Rule 2.5 of the Irish Takeover Rules in respect of the Offer (as amended from
time to time in a manner agreed by the Administrative Agent) which may include a
pre-condition to the Offer in relation to receipt of required regulatory
approvals necessary to consummate the Offer.

“Offer Document” means any offer document issued or to be issued by the Borrower
to the shareholders of the Target in respect of the Offer (including any
amendments, revisions or extensions thereof).

“Offer Effective Date” means, if the Acquisition proceeds by way of an Offer,
the date on which the Offer is declared unconditional in all respects by the
Borrower.

“Offer Related Documents” means, if the Acquisition Proceeds by way of an Offer:

(a) the Announcement;

(b) the Offer Document; and

(c) any other document issued by or on behalf of the Borrower to Target
Shareholders in respect of the Offer.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds
Effective Rate and (ii) an overnight rate as reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

“Panel” means the Irish Takeover Panel.

“Participant” has the meaning set forth in Section 9.04(d).

“Participant Register” has the meaning set forth in Section 9.04(d).

“Patriot Act” has the meaning assigned in Section 9.13.

 

23



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Bond Hedge Transaction” means (a) any call option or capped call
option (or substantively equivalent derivative transaction) on the Borrower’s
common stock purchased by the Borrower in connection with an incurrence of
Permitted Convertible Indebtedness, (b) the existing call options or capped call
options (or substantively equivalent derivative transactions) purchased by the
Borrower or Mylan Inc. in connection with the issuance of the Cash Convertible
Notes and (c) any call option or capped call option (or substantively equivalent
derivative transaction) replacing or refinancing the foregoing; provided that
(x) the sum of (i) the purchase price for any Permitted Bond Hedge Transaction
occurring after the Effective Date, plus (ii) the purchase price for any
Permitted Bond Hedge Transaction it is refinancing or replacing, if any, minus
(iii) the cash proceeds received upon the termination or the retirement of the
Permitted Bond Hedge Transaction it is replacing or refinancing, if any, less
(y) the sum of (i) the cash proceeds from the sale of the related Permitted
Warrant Transaction plus (ii) the cash proceeds from the sale of any Permitted
Warrant Transaction refinancing or replacing such related Permitted Warrant
Transaction, if any, minus (iii) the amount paid upon termination or retirement
of such related Permitted Warrant Transaction, if any, does not exceed the net
cash proceeds from the incurrence of the related Permitted Convertible
Indebtedness.

“Permitted Convertible Indebtedness” means (a) Indebtedness of the Borrower or
any Subsidiary (which may be Guaranteed by the Guarantors) that is
(1) convertible into common stock of the Borrower (and cash in lieu of
fractional shares) and/or cash (in an amount determined by reference to the
price of such common stock) or (2) sold as units with call options, warrants,
rights or obligations to purchase (or substantially equivalent derivative
transactions) that are exercisable for common stock of the Borrower and/or cash
(in an amount determined by reference to the price of such common stock) and
(b) the Cash Convertible Notes.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or other governmental charges
that are not overdue for a period of more than thirty (30) days or are being
contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, workmen’s, suppliers’ and other Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or are being contested in compliance with Section
5.04;

(c) (i) Liens, pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or employment laws or to secure other public,
statutory or regulatory obligations (including to support letters of credit or
bank guarantees) and (ii) Liens, pledges or deposits in the ordinary course of
business securing liability for premiums or reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing insurance to the
Borrower or any Subsidiary;

(d) Liens or deposits to secure the performance of bids, trade contracts,
governmental contracts, tenders, statutory bonds, leases, statutory obligations,
surety, stay, customs, appeal and replevin bonds, performance bonds and other
obligations of a like nature (including those to secure obligations under
Environmental Laws), in each case in the ordinary course of business;

 

24



--------------------------------------------------------------------------------

(e) Liens in respect of judgments, decrees, attachments or awards that do not
constitute an Event of Default under clause (k) of Article 7;

(f) easements, restrictions (including zoning restrictions), rights-of-way,
covenants, licenses, encroachments, protrusions and similar encumbrances and
minor title defects affecting real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially interfere with the ordinary conduct of business of the Borrower
or any Subsidiary; and

(g) any interest or title of a lessor, sublessor, licensor or sublicensor under
any lease, sub-lease, license or sublicense entered into by the Borrower or any
of its Subsidiaries as a part of its business and covering only the assets so
leased;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Jurisdiction” means each of the Netherlands, the United Kingdom and
the United States and any other jurisdiction approved by the Administrative
Agent and each Lender.

“Permitted Receivables Facility” means any receivables facility or facilities
created under the Permitted Receivables Facility Documents from time to time,
providing for the sale or pledge by the Borrower and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to the Borrower and the Receivables Sellers) to the Receivables Entity
(either directly or through another Receivables Seller), which in turn shall
sell or pledge interests in the respective Permitted Receivables Facility Assets
to third-party lenders or investors pursuant to the Permitted Receivables
Facility Documents (with the Receivables Entity permitted to issue notes or
other evidences of Indebtedness secured by Permitted Receivables Facility Assets
or investor certificates, purchased interest certificates or other similar
documentation evidencing interests in Permitted Receivables Facility Assets) in
return for the cash used by the Receivables Entity to purchase Permitted
Receivables Facility Assets from the Borrower and/or the respective Receivables
Sellers, in each case as more fully set forth in the Permitted Receivables
Facility Documents.

“Permitted Receivables Facility Assets” means (i) Receivables (whether now
existing or arising in the future) of the Borrower and its Subsidiaries which
are transferred or pledged to a Receivables Entity pursuant to the Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so transferred or pledged to a Receivables Entity and all proceeds
thereof and (ii) loans to the Borrower and its Subsidiaries secured by
Receivables (whether now existing or arising in the future) of the Borrower and
its Subsidiaries which are made pursuant to a Permitted Receivables Facility.

“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into from time to time in connection with a Permitted
Receivables Facility, including all documents and agreements relating to the
issuance, funding and/or purchase of certificates and purchased interests, or
the issuance of notes or other evidence of Indebtedness secured by such notes,
all of which documents and agreements shall be in form and substance reasonably
customary for transactions of this type, in each case as such documents and
agreements may be amended, modified, supplemented, refinanced or replaced from
time to time

 

25



--------------------------------------------------------------------------------

so long as (in the good faith determination of the Borrower) either (i) the
terms as so amended, modified, supplemented, refinanced or replaced are
reasonably customary for transactions of this type or (ii)(x) any such
amendments, modifications, supplements, refinancings or replacements do not
impose any conditions or requirements on the Borrower or any of its Subsidiaries
that, taken as a whole, are more restrictive in any material respect than those
in existence immediately prior to any such amendment, modification, supplement,
refinancing or replacement as determined by the Borrower in good faith and
(y) any such amendments, modifications, supplements, refinancings or
replacements are not adverse in any material respect to the interests of the
Lenders as determined by the Borrower in good faith.

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing.

“Permitted Refinancing Indebtedness” means, with respect to any Person, any
amendment, modification, refinancing, refunding, renewal, replacement or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed, replaced or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and by an amount equal
to any existing commitments unutilized thereunder (in each case, provided that
Indebtedness in respect of such existing unutilized commitments is then
permitted under Section 6.01) (in each case, it being understood that incurrence
of Indebtedness in excess of the principal amount (plus any unpaid accrued
interest and premium thereon and other reasonable amounts paid, and fees and
expenses reasonably incurred in connection therewith) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended (including,
without limitation, the amount equal to any existing commitments unutilized
thereunder) shall be permitted if such excess amount is then permitted under
Section 6.01 and reduces the otherwise permitted Indebtedness under Section
6.01, (b) other than with respect to Permitted Refinancing Indebtedness in
respect of Indebtedness permitted pursuant to Section 6.01(d), such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the earlier of (x) the final maturity
date of the Indebtedness so modified, refinanced, refunded, renewed, replaced or
extended and (y) the date which is 91 days after the Final Maturity Date,
(c) other than with respect to Permitted Refinancing Indebtedness in respect of
Indebtedness permitted pursuant to Section 6.01(d), such modification,
refinancing, refunding, renewal, replacement or extension has a Weighted Average
Life to Maturity equal to or greater than the shorter of (x) the remaining
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended and (y) the Weighted Average
Life to Maturity of the portion of such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended that matures on or prior to the Final
Maturity Date and (d) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms, taken as a whole, at least as favorable to the Lenders (in the good
faith determination of the Borrower) as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended.

 

26



--------------------------------------------------------------------------------

“Permitted Warrant Transaction” means (a) any call options, warrants or rights
to purchase (or substantively equivalent derivative transactions) on common
stock of the Borrower purchased by the Borrower substantially concurrently with
a Permitted Bond Hedge Transaction and (b) the existing call options, warrants
or rights to purchase (or substantively equivalent derivative transactions) sold
by the Borrower substantially concurrently with the issuance of the Cash
Convertible Notes.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Post-Acquisition Period” means, with respect to any acquisition, the period
beginning on the date such acquisition is consummated and ending on the one-year
anniversary of the date on which such acquisition is consummated.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time.

“Pro Forma Adjustment” means, for any applicable period of measurement that
includes all or any part of a fiscal quarter included in the Post-Acquisition
Period, with respect to the Consolidated EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Consolidated EBITDA, projected by the Borrower in
good faith as a result of (a) actions that have been taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of the Borrower and its Subsidiaries and, in each case, which are
expected to have a continuing impact on the consolidated financial results of
the Borrower, calculated assuming that such actions had been taken on, or such
costs had been incurred since, the first day of such period; provided that any
such pro forma increase or decrease to such Consolidated EBITDA shall be without
duplication for cost savings or additional costs already included in such
Consolidated EBITDA for such period of measurement.

“Pro Forma Basis” means with respect to compliance with any test covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the Property or
Person subject to such Specified Transaction, (i) in the case of a disposition
of all or substantially all Equity Interests in any Subsidiary of the Borrower
owned by the Borrower or any of its Subsidiaries or any division, product line,
or facility used for operations of the Borrower or any of its Subsidiaries,
shall be excluded, and (ii) in the case of an acquisition or Investment
described in the definition of “Specified Transaction,” shall be included,
(b) any retirement of Indebtedness and (c) any Indebtedness incurred or assumed
by the Borrower or any of the Subsidiaries in

 

27



--------------------------------------------------------------------------------

connection therewith; provided that, without limiting the application of the Pro
Forma Adjustment pursuant to clause (A) above (but without duplication thereof),
the foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are (x) consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions) that are in the good faith determination of the Borrower
reasonably identifiable and factually supportable and (y) expected to have a
continuing impact on the consolidated financial results of the Borrower and its
Subsidiaries.

“Prohibition” has the meaning assigned in Section 10.01.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.

“Public Lender” has the meaning assigned in Section 5.01.

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a corporate family or corporate credit rating, as applicable, on Mylan Inc.
or the Borrower, as applicable, publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Borrower and reasonably satisfactory to the Administrative Agent which shall be
substituted for Moody’s or S&P or both, as the case may be.

“Recipient” means the Administrative Agent and any Lender, as applicable.

“Receivables” means all accounts receivable (including all rights to payment
created by or arising from sales of goods, leases of goods or the rendition of
services rendered no matter how evidenced whether or not earned by performance).

“Receivables Entity” means a wholly owned Subsidiary of the Borrower which
engages in no activities other than in connection with the financing of
Receivables of the Receivables Sellers and which is designated (as provided
below) as a “Receivables Entity”. Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent an officer’s
certificate of the Borrower certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.

“Receivables Sellers” means the Borrower and those Subsidiaries (other than
Receivables Entities) that are from time to time party to the Permitted
Receivables Facility Documents.

“Receiving Agent” means such receiving agent as may be appointed by the Borrower
in connection with the Offer.

“Receiving Agent Account Letters” means the letters of instruction and
engagement issued or to be issued by the Borrower to the Receiving Agent and
countersigned by the Receiving Agent.

“Register” has the meaning set forth in Section 9.04(c).

 

28



--------------------------------------------------------------------------------

“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and
administrators of such Person and of such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders with Loans or Commitments, as
applicable, aggregating more than 50% of the aggregate principal amount of all
Loans or Commitments, as applicable, outstanding at such time; provided that the
Loans of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means (a) the chief executive officer, executive director,
president, vice president, chief financial officer, treasurer, assistant
treasurer, director (with respect to an Irish company) or controller of the
Borrower or another Loan Party, as context shall require, and (b) solely for
purposes of notices given pursuant to Article 2, any other officer or employee
of the Borrower so designated by any of the foregoing officers in a notice to
the Administrative Agent or any other officer or employee of the Borrower
designated in or pursuant to an agreement between the Borrower and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower or another Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of the Borrower or such Loan Party and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower
or such Loan Party.

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)), other
than to the Foundation, with respect to any Equity Interests in the Borrower, or
any payment (whether in cash, securities or other property (other than Qualified
Equity Interests)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any option, warrant or other
right to acquire any such Equity Interests in the Borrower.

“Revolving Credit Agreement” means that certain Revolving Credit Agreement dated
as of December 19, 2014, among the Borrower, certain Affiliates and Subsidiaries
of the Borrower from time to time party thereto, each lender from time to time
party thereto and Bank of America as administrative agent thereunder.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Financial, Inc., and any successor thereto.

“Same Day Funds” means, immediately available funds

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.

“Shares” means shares in the capital of the Target (including any shares of the
Target issued prior to completion of the Acquisition) to the extent not
cancelled as part of the Arrangement if the Acquisition proceeds by way of an
Arrangement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair

 

29



--------------------------------------------------------------------------------

salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they become absolute and matured and (d) such
Person is not engaged in any business, as conducted on such date and as proposed
to be conducted following such date, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“specified currency” has the meaning assigned in Section 2.20.

“Specified Transaction” means, with respect to any Test Period, any of the
following events occurring after the first day of such Test Period and prior to
the applicable date of determination: (i) any Investment by the Borrower or any
Subsidiary in any Person (including in connection with the Acquisition or any
other acquisition) other than a Person that was a wholly-owned Subsidiary on the
first day of such period involving consideration paid by the Borrower or such
Subsidiary in excess of $10,000,000, (ii) any disposition outside the ordinary
course of business of assets by the Borrower or any Subsidiary with a fair
market value in excess of $10,000,000, (iii) any incurrence or repayment of
Indebtedness (in each case, other than borrowings and repayments of Indebtedness
in the ordinary course of business under revolving credit facilities except to
the extent there is a reduction in the related revolving credit commitment) and
(iv) any Restricted Payment involving consideration paid by the Borrower or any
Subsidiary in excess of $10,000,000.

“Squeeze-Out” means any procedure under the Act for the compulsory acquisition
by the Borrower of any minority shareholders in the Target whether initiated by
the Borrower or any minority shareholder in the Target.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.

“Subsidiary” means any subsidiary of the Borrower. For greater certainty, the
parties acknowledge that the Foundation is not a subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Target” means Perrigo Company plc, a public limited company organized under the
laws of Ireland.

 

30



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Test Period” means the period of four fiscal quarters of the Borrower ending on
a specified date.

“Tranche” means (a) with respect to Commitments, whether such Commitments are
Tranche A Commitments, Tranche B Commitments or Tranche C Commitments, (b) with
respect to Loans, whether such Loans are Tranche A Loans, Tranche B Loans or
Tranche C Loans and (c) with respect to Lenders, whether such Lenders are
Tranche A Lenders, Tranche B Lenders or Tranche C Lenders.

“Tranche A Commitment” the commitment, if any, of such Lender on the Closing
Date to make a Tranche A Loan to the Borrower hereunder in an aggregate
principal amount equal to the amount set forth opposite such Lender’s name on
Schedule 2.01A, as such commitment may be reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 of this
Agreement. The initial amount of each Lender’s Tranche A Commitment is set forth
on Schedule 2.01A or in the Assignment and Assumption to which such Lender
becomes a party hereto, as applicable. The aggregate amount of the Lenders’
Tranche A Commitments on the Effective Date is $8,760,000,000.

“Tranche A Lender” means a Lender with a Tranche A Commitment or Tranche A Loan.

“Tranche A Loan” has the meaning set forth in Section 2.01(a).

“Tranche B Commitment” the commitment, if any, of such Lender on the Closing
Date to make a Tranche B Loan to the Borrower hereunder in an aggregate
principal amount equal to the amount set forth opposite such Lender’s name on
Schedule 2.01B, as such commitment may be reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 of this
Agreement. The initial amount of each Lender’s Tranche B Commitment is set forth
on Schedule 2.01B or in the Assignment and Assumption to which such Lender
becomes a party hereto, as applicable. The aggregate amount of the Lenders’
Tranche B Commitments on the Effective Date is $800,000,000.

“Tranche B Lender” means a Lender with a Tranche B Commitment or Tranche B Loan.

“Tranche B Loan” has the meaning set forth in Section 2.01(b).

“Tranche C Commitment” the commitment, if any, of such Lender on the Closing
Date to make a Tranche C Loan to the Borrower hereunder in an aggregate
principal amount equal to the amount set forth opposite such Lender’s name on
Schedule 2.01C, as such commitment may be reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 of this
Agreement. The initial amount of each Lender’s Tranche C Commitment is set forth
on Schedule 2.01C or in the Assignment and Assumption to which such Lender
becomes a party hereto, as applicable. The aggregate amount of the Lenders’
Tranche C Commitments on the Effective Date is $1,499,000,000.

 

31



--------------------------------------------------------------------------------

“Tranche C Lender” means a Lender with a Tranche C Commitment or Tranche C Loan.

“Tranche C Loan” has the meaning set forth in Section 2.01(c).

“Tranche C Maturity Date” means the date that is six months after the Closing
Date; provided that if such day is not a Business Day, the Tranche C Maturity
Date shall be the Business Day immediately preceding such day.

“Transaction Agreement” means the agreement (if any) to be entered into between
the Target and the Borrower providing for the parties participation in, and
carriage of, the Arrangement or as the case may be the Offer.

“Transaction Document” means:

(a) (in the case of an offer) the Offer Related Documents or (in the case of an
Arrangement) the Arrangement Documents; and

(b) the Transaction Agreement.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of the Tranche A
Loans, Tranche B Loans and Tranche C Loans hereunder and the use of the proceeds
thereof.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency or the Base Rate.

“UK” and “United Kingdom” each mean United Kingdom of Great Britain and Northern
Ireland.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Entity” means any Person that is organized under the laws of the United
States, any state thereof or the District of Columbia.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) which will
elapse between such date and the making of such payment.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

32



--------------------------------------------------------------------------------

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan”) or by Tranche (e.g. a “Tranche A Loan”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, refinanced, restated, replaced or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 1.04. Accounting Terms; GAAP.

(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, (i) if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding anything in GAAP to the contrary,
for purposes of all financial calculations hereunder, the amount of any
Indebtedness outstanding at any time shall be the stated principal amount
thereof (except to the extent such Indebtedness provides by its terms for the
accretion of principal, in which case the amount of such Indebtedness at any
time shall be its accreted amount at such time).

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant or the compliance with or availability of
any basket contained in this Agreement, the Consolidated Leverage Ratio,
Consolidated Total Assets and Consolidated Net Tangible Assets shall be
calculated with respect to such period on a Pro Forma Basis.

 

33



--------------------------------------------------------------------------------

Section 1.05. Payments on Business Days. When the payment of any Obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, with respect to any payment of interest on or
principal of Eurocurrency Loans, if such extension would cause any such payment
to be made in the next succeeding calendar month, such payment shall be made on
the immediately preceding Business Day.

Section 1.06. Pro Forma Compliance. Where any provision of this Agreement
requires, as a condition to the permissibility of an action to be taken by any
Loan Party or any of its Subsidiaries at any time prior to December 31, 2014,
compliance on a Pro Forma Basis with Section 6.07, such provision shall mean
that on a Pro Forma Basis, and after giving effect to such action, the
Consolidated Leverage Ratio shall be no greater than the maximum level specified
for December 31, 2014.

Section 1.07. Rounding. Any financial ratios required to be maintained by the
Borrower and its Subsidiaries pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

Section 1.08. [Intentionally Omitted].

Section 1.09. [Intentionally Omitted].

Section 1.10. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.11. [Intentionally Omitted].

Section 1.12. Eurocurrency Rate. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the rates in the definition of “Eurocurrency Rate” or with
respect to any comparable or successor rate thereto; provided that the foregoing
shall not apply to any liability arising out of the bad faith, willful
misconduct or negligence of the Administrative Agent.

Section 1.13. Intention to Proceed by Way of an Offer. The Borrower currently
intends to proceed with the Acquisition by way of an Offer rather than an
Arrangement and this Agreement shall be interpreted accordingly unless and until
such time as the Borrower elects to implement the Offer by way of an Arrangement
in accordance with Section 5.10(h).

ARTICLE 2

THE CREDITS

Section 2.01. Commitments.

Each Lender severally agrees:

(a) to make a single loan to the Borrower on the Closing Date in Dollars in an
amount not to exceed such Lender’s Tranche A Commitment (collectively, the
“Tranche A Loan”);

 

34



--------------------------------------------------------------------------------

(b) to make a single loan to the Borrower on the Closing Date in Dollars in an
amount not to exceed such Lender’s Tranche B Commitment (collectively, the
“Tranche B Loan”); and

(c) to make a single loan to the Borrower on the Closing Date in Dollars in an
amount not to exceed such Lender’s Tranche C Commitment (collectively, the
“Tranche C Loan”).

Each Borrowing under this Section 2.01 shall consist of Loans made
simultaneously by the Lenders in accordance with their respective Commitments
under the applicable Tranche. Amounts borrowed under this Section 2.01 and
repaid or prepaid may not be reborrowed. The Tranche A Loans, Tranche B Loans
and Tranche C Loans may, from time to time, be Base Rate Loans, Eurocurrency
Loans, or a combination thereof, as further provided herein.

Section 2.02. Loans and Borrowings.

(a) Subject to the terms and conditions set forth herein, each funding of the
Loans shall be made as part of a Borrowing consisting of Loans of a single
Tranche funded by the Lenders ratably in accordance with their respective
Commitments in respect of such Tranche. The failure of any Lender to make the
portion of any Loan required to be made by it shall not relieve any other Lender
of its obligations hereunder; provided that the Commitments of the Lenders in
respect of any Tranche are several and no Lender shall be responsible for any
other Lender’s failure to fund any Loan as required.

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of Base
Rate Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) Each Borrowing of, conversion to or continuation of Eurocurrency Loans shall
be in an aggregate amount that is an integral multiple of the Borrowing Multiple
(or, if not an integral multiple, the entire available amount) and not less than
the Borrowing Minimum. Each Borrowing of, conversion to or continuation of Base
Rate Loans shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of twenty (20) Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing in
respect of a Tranche of Loans if the Interest Period requested would end after
the Maturity Date in respect of such Tranche of Loans.

Section 2.03. Requests for Borrowings. To request a Borrowing of Loans on the
Closing Date, a conversion of Loans from one Type to the other or a continuation
of Eurocurrency Loans, the Borrower shall irrevocably notify the Administrative
Agent of such request by (A) telephone or (B) a written Borrowing Request in a
form attached hereto as Exhibit C or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower;
provided that any telephonic notice must be confirmed immediately by hand
delivery or telecopy or transmission by electronic communication in accordance
with Section 9.01(b) to the

 

35



--------------------------------------------------------------------------------

Administrative Agent of a written Borrowing Request. Each such Borrowing Request
must be received by the Administrative Agent not later than noon (i) three
Business Days prior to the requested date of the borrowing of Eurocurrency
Loans, or any conversion to or continuation of Eurocurrency Loans or of any
conversion of Eurocurrency Loans to Base Rate Loans, and (ii) on the requested
date of the borrowing of Base Rate Loans; provided, however, that if the
Borrower wishes to request Eurocurrency Loans having an Interest Period other
than one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than noon four Business Days prior to the requested date of such
borrowing of Eurocurrency Loans, conversion or continuation of Eurocurrency
Loans, whereupon the Administrative Agent shall give prompt notice to the
applicable Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them. Not later than 11:00 a.m., three Business
Days before the requested date of such borrowing of Eurocurrency Loans,
conversion or continuation of Eurocurrency Loans, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the applicable Lenders.
Each Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the Tranche of Loans with respect to which such requested Borrowing is to
apply;

(ii) the aggregate amount of the requested Borrowing, conversion or
continuation;

(iii) the date of such Borrowing, conversion or continuation, which shall be a
Business Day;

(iv) whether such Borrowing, conversion or continuation is to be a Base Rate
Borrowing or a Eurocurrency Borrowing;

(v) in the case of a Eurocurrency Borrowing, the Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06;

(vii) whether the Borrower is requesting an initial borrowing of Loans of a
given Tranche, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Loans; and

(viii) the Type of Loans to be borrowed (in the case of an initial borrowing of
the Loan of the applicable Tranche) or to which existing Loans are to be
converted.

If no election as to the Type of Borrowing is specified, then, the requested
Borrowing shall be a Base Rate Borrowing. In the case of a failure to timely
request a conversion or continuation of Eurocurrency Loans, such Loans shall be
continued as Eurocurrency Loans with an Interest Period of one month’s duration.
If no Interest Period is specified with respect to any requested Eurocurrency
Borrowing or conversion or continuation of Eurocurrency Loans, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest

 

36



--------------------------------------------------------------------------------

Period then in effect with respect to the applicable Eurocurrency Loans.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing. Except as otherwise provided herein, a Eurocurrency Loan
may be continued or converted only on the last day of an Interest Period for
such Eurocurrency Loan. During the existence of a Default, no Tranche A Loans,
Tranche B Loans or Tranche C Loans may be converted to or continued as
Eurocurrency Loans without the consent of the Required Lenders.

Section 2.04. Mandatory Termination and Reduction of Commitments.

(a) (i) The Tranche A Commitments and Tranche C Commitments shall automatically
terminate in their entirety on the date on which the Certain Funds Period
terminates and (ii) the Tranche B Commitments shall automatically terminate in
their entirety on the earlier of (x) the date on which the Existing Term Credit
Agreement Amendment becomes effective and (y) the date on which the Certain
Funds Period terminates. All fees accrued until the effective date of any
termination of any Tranche of Commitments shall be paid on the effective date of
such termination.

(b) Upon receipt by the Borrower or any of its Subsidiaries, on or after the
date hereof and prior to the Closing Date, of Net Cash Proceeds arising from any
Debt Issuance, Equity Issuance or Asset Sale, the Commitments shall be
immediately reduced in an amount equal to 100% of such Net Cash Proceeds, which
reductions shall be applied first, if any Tranche A Commitments or Tranche B
Commitments are then outstanding, to the Tranche A Commitments and Tranche B
Commitments on a pro rata basis until the Tranche A Commitments and Tranche B
Commitments are reduced to $0 and second, to the Tranche C Commitments. In lieu
of the foregoing, in the event the Existing Term Credit Agreement is refinanced
or replaced, the Commitments in respect of the Tranche B Term Loan shall be
reduced by the Net Cash Proceeds thereof. The Borrower shall promptly (and in
any event within two Domestic Business Days) notify the Administrative Agent of
receipt of such Net Cash Proceeds, and the Administrative Agent will promptly
notify each Lender of its receipt of each such notice. Once reduced pursuant to
this Section 2.04(b), the Commitments may not be reinstated. Each reduction of
the Commitments shall be made ratably among the Lenders in accordance with their
Applicable Percentage in respect of the applicable Tranche.

Section 2.05. [Intentionally Omitted].

Section 2.06. Funding of Borrowings.

(a) Each Lender shall make the portion of each Tranche of Loans to be made by it
hereunder on the date of the initial Borrowing in respect of such Tranche of
Loans by wire transfer of immediately available funds by 2:00 p.m., New York
City time, to the account of the Administrative Agent designated by it for such
purpose by notice to the applicable Lenders in an amount equal to such Lender’s
Applicable Percentage in respect of such Tranche or other percentage provided
for herein. The Administrative Agent will make each Loan available to the
Borrower on the date of such initial Borrowing by promptly crediting the amounts
so received, in like funds, to an account designated by the Borrower.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of the borrowing in paragraph (a) of this Section
that such Lender will not make available to the Administrative Agent such
Lender’s share of such borrowing, the

 

37



--------------------------------------------------------------------------------

Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
borrowing on the applicable date available to the Administrative Agent, then the
applicable Lender and the Borrower severally agrees to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Overnight Rate plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing or (ii) in the case of the Borrower, the interest
rate applicable to Base Rate Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 2.07. [Intentionally Omitted].

Section 2.08. Reduction of Commitments. The aggregate Commitments shall be
automatically, permanently and irrevocably reduced to zero at 5:00 p.m., New
York City time, on the Closing Date, such that no additional Loans or other
extension of credit in respect thereof will be made after the Closing Date.

Section 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (a) in Dollars to the
Administrative Agent for the account of each Tranche A Lender the then unpaid
principal amount of each Tranche A Loan of such Tranche A Lender on the Final
Maturity Date (or such earlier date on which the Tranche A Loans become due and
payable pursuant to Article 7) and in any event such payment shall be in an
amount equal to the aggregate principal amount of all Tranche A Loans
outstanding on such date, (b) in Dollars to the Administrative Agent for the
account of each Tranche B Lender the then unpaid principal amount of each
Tranche B Loan of such Tranche B Lender on the Final Maturity Date (or such
earlier date on which the Tranche B Loans become due and payable pursuant to
Article 7) and in any event such payment shall be in an amount equal to the
aggregate principal amount of all Tranche B Loans outstanding on such date and
(c) in Dollars to the Administrative Agent for the account of each Tranche C
Lender the then unpaid principal amount of each Tranche C Loan of such Tranche C
Lender on the Tranche C Maturity Date (or such earlier date on which the Tranche
C Loans become due and payable pursuant to Article 7) and in any event such
payment shall be in an amount equal to the aggregate principal amount of all
Tranche C Loans outstanding on such date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and the Tranche and Type thereof and
the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder in respect of each Tranche of Loans and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders in respect of any Tranche and each Lender’s share
thereof.

 

38



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by promissory
notes. In such event, the Borrower shall prepare, execute and deliver to such
Lender promissory notes payable to such Lender and its registered assigns and in
a form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 9.04 of this Agreement) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.

Section 2.10. Mandatory and Optional Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty, subject to
prior notice given in accordance with paragraph (b) of this Section, or
otherwise in form and substance reasonably acceptable to the Administrative
Agent.

(b) Upon receipt by the Borrower or any of its Subsidiaries, on or after the
Closing Date, of Net Cash Proceeds arising from any Debt Issuance, Equity
Issuance or Asset Sale, the Borrower shall within five Business Days of such
receipt, prepay the Loans in an amount equal to 100% of such Net Cash Proceeds.

(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy or transmission by electronic communication in accordance with
Section 9.01(b)) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 2:00 p.m., New York City time, three
(3) Business Days before the date of prepayment and (ii) in the case of
prepayment of a Base Rate Borrowing, not later than noon, New York City time, on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that a notice of prepayment of the then
outstanding principal amount of the Loans delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or instruments of Indebtedness or the occurrence of any other
specified event, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment pursuant to paragraph
(a) of this Section of (x) any Eurocurrency Borrowing shall be in an aggregate
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum and (y) any Base Rate Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $1,000,000.
Each prepayment pursuant to this Section 2.10 shall be applied first, if any
Tranche A Loans or Tranche B Loans are then outstanding, to the Tranche A Loans
and Tranche B Loans on a pro rata basis until the aggregate outstanding
principal amount of the Tranche A Loans and Tranche B Loans is reduced to $0 and
second if any Tranche C Loans are then outstanding, to the Tranche C Loans until
the aggregate outstanding principal amount of the Tranche C Loans is reduced to
$0. Prepayments pursuant to this Section 2.10 shall be accompanied by accrued
interest to the extent required by Section 2.12 and shall be subject to Section
2.15.

 

39



--------------------------------------------------------------------------------

Notwithstanding anything in Section 2.04, this Section 2.10 or anything else
herein to the contrary, any prepayment of Loans or reduction of Commitments,
whether voluntary or mandatory, to be made with respect to the Commitments or
Loans of Goldman Sachs and Goldman Sachs Lending Partners LLC under this
Agreement shall be allocated between their respective Commitments or Loans, as
applicable, as Goldman Sachs and Goldman Sachs Lending Partners LLC shall
designate by notice in writing to the Administrative Agent.

Section 2.11. Fees.

(a) The Borrower agrees to pay (i) to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent and (ii) to the Arranger, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Arranger. Fees paid shall not be refundable
under any circumstances.

(b) The Borrower shall pay to the Administrative Agent:

(i) for the account of each Tranche A Lender and Tranche C Lender in accordance
with its Applicable Percentage of Tranche A Commitments or Tranche C
Commitments, as applicable, a ticking fee accruing from and including the date
that is 30 days after the Effective Date through and excluding the earlier of
(x) the Closing Date and (y) the end of the Certain Funds Period at a rate equal
to 0.175% per annum, which fee shall be earned as it accrues and will be due and
payable on the earlier of the Closing Date and the end of the Certain Funds
Period (or earlier termination of the Tranche A Commitments or Tranche C
Commitments, as applicable); and

(ii) for the account of each Tranche B Lender in accordance with its Applicable
Percentage of Tranche B Commitments, a ticking fee accruing from and including
the date that is 45 days after the Effective Date through and excluding the
earlier of (x) the Closing Date and (y) the end of the Certain Funds Period at a
rate equal to 0.175% per annum, which fee shall be earned as it accrues and will
be due and payable on the Closing Date and the end of the Certain Funds Period
(or earlier termination of the Tranche B Commitments).

(c) If the Tranche A Loans have not been repaid in full in cash on or prior to:

(i) the 90th day after the Closing Date, the Borrower shall pay on such date to
the Administrative Agent for the account of each Tranche A Lender in accordance
with its Applicable Percentage of Tranche A Loans a fully earned and
non-refundable duration fee in an amount equal to (x) if the Borrower shall have
Investment Grade Standing as of such date, 0.50% of the aggregate principal
amount of Tranche A Loans then outstanding or (y) otherwise, 0.75% of the
aggregate principal amount of Tranche A Loans then outstanding;

(ii) the 180th day after the Closing Date, the Borrower shall pay on such date
to the Administrative Agent for the account of each Tranche A Lender in
accordance with its Applicable Percentage of Tranche A Loans a fully earned and
non-refundable duration fee in an amount equal to (x) if the Borrower shall have
Investment Grade Standing as of such date, 0.75% of the aggregate principal
amount of Tranche A Loans then outstanding or (y) otherwise, 1.00% of the
aggregate principal amount of Tranche A Loans then outstanding;

 

40



--------------------------------------------------------------------------------

(iii) the 270th day after the Closing Date, the Borrower shall pay on such date
to the Administrative Agent for the account of each Tranche A Lender in
accordance with its Applicable Percentage of Tranche A Loans a fully earned and
non-refundable duration fee in an amount equal to (x) if the Borrower shall have
Investment Grade Standing as of such date, 1.00% of the aggregate principal
amount of Tranche A Loans then outstanding or (y) otherwise, 1.25% of the
aggregate principal amount of Tranche A Loans then outstanding.

(d) If the Tranche B Loans have not been repaid in full in cash on or prior to:

(i) the 90th day after the Closing Date, the Borrower shall pay on such date to
the Administrative Agent for the account of each Tranche B Lender in accordance
with its Applicable Percentage of Tranche B Loans a fully earned and
non-refundable duration fee in an amount equal to (x) if the Borrower shall have
Investment Grade Standing as of such date, 0.50% of the aggregate principal
amount of Tranche B Loans then outstanding or (y) otherwise, 0.75% of the
aggregate principal amount of Tranche B Loans then outstanding;

(ii) the 180th day after the Closing Date, the Borrower shall pay on such date
to the Administrative Agent for the account of each Tranche B Lender in
accordance with its Applicable Percentage of Tranche B Loans a fully earned and
non-refundable duration fee in an amount equal to (x) if the Borrower shall have
Investment Grade Standing as of such date, 0.75% of the aggregate principal
amount of Tranche B Loans then outstanding or (y) otherwise, 1.00% of the
aggregate principal amount of Tranche B Loans then outstanding;

(iii) the 270th day after the Closing Date, the Borrower shall pay on such date
to the Administrative Agent for the account of each Tranche B Lender in
accordance with its Applicable Percentage of Tranche B Loans a fully earned and
non-refundable duration fee in an amount equal to (x) if the Borrower shall have
Investment Grade Standing as of such date, 1.00% of the aggregate principal
amount of Tranche B Loans then outstanding or (y) otherwise, 1.25% of the
aggregate principal amount of Tranche B Loans then outstanding.

Section 2.12. Interest.

(a) The Loans comprising each Base Rate Borrowing shall bear interest at the
Base Rate in effect from time to time plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Eurocurrency Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, at any time (x) an Event of Default has
occurred and is continuing under clauses (h) or (i) of Article 7 or (y) if any
principal of or interest on the Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, then such overdue amount shall bear interest, after
as well as before judgment, at a rate per annum equal to (i) in the case of
overdue principal of the Loan, 2% plus the rate otherwise applicable to the Loan
as provided in the preceding paragraphs of this Section or (ii) in the case of
any other amount, upon the request of the Required Lenders, 2% plus the rate
applicable to Base Rate Loans as provided in paragraph (a) of this Section (the
“Default Rate”).

 

41



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and on the Maturity Date applicable to such Loan (or
such earlier date on which the Loans become due and payable pursuant to Article
7); provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
the Loans, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Base Rate shall be computed on
the basis of a year of 365 days (or 366 days in a leap year) and, in each case,
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Base Rate or Eurocurrency Rate shall
be determined by the Administrative Agent in accordance with the provisions of
this Agreement, and such determination shall be conclusive absent manifest
error.

Section 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period (in each case with
respect to clause (a), the “Impacted Loans”); or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy or transmission by electronic communication in
accordance with Section 9.01 as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective and such Borrowing
shall be converted to or continued on the last day of the Interest Period
applicable thereto as a Base Rate Borrowing.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make,

 

42



--------------------------------------------------------------------------------

maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof. Upon the
Administrative Agent’s election to establish an alternative rate of interest
pursuant to this paragraph, the Borrower may revoke any pending request for a
conversion to or continuation of Eurocurrency Loans without payment of any
amount specified in Section 2.15, provided that such repayment is effected
promptly upon receipt of such notice.

Section 2.14. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan or to reduce the amount of any sum received or
receivable by such Lender hereunder, whether of principal, interest or
otherwise, in each case by an amount deemed by such Lender to be material in the
context of its making of, and participation in, extensions of credit under this
Agreement, then, upon the request of such Lender, the Borrower will pay to such
Lender, such additional amount or amounts as will compensate such Lender, for
such additional costs incurred or reduction suffered.

(b) If any Lender determines in good faith that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time, upon the
request of such Lender, the Borrower will pay to such Lender, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days (or such later date as may be agreed by the applicable Lender) after
receipt thereof.

 

43



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 135 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 135-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e) A Lender’s claim for additional amounts pursuant to this Section 2.14 shall
be generally consistent with such Lender’s treatment of customers of such Lender
that such Lender considers, in its reasonable discretion, to be similarly
situated as the Borrower.

Section 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10 and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense (excluding
loss of anticipated profit) attributable to such event. Such loss, cost or
expense to any Lender may be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurocurrency Rate that would have been applicable to such Loan (and excluding
any Applicable Rate), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days (or such later date as may be agreed
by the applicable Lender) after receipt thereof.

Section 2.16. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any Loan Party or the
Administrative Agent shall be required by any applicable Laws (as determined in
good faith by the Administrative Agent or Loan Party) to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction

 

44



--------------------------------------------------------------------------------

is made on account of Indemnified Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that after any required withholding or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section 2.16) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall indemnify each Recipient, and shall make
payment in respect thereof within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.16) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Party to do so), (y) the Administrative Agent and the
Loan Party, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Party, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent or any Loan Party, as applicable, shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent or any Loan Party, as applicable, to set off and apply any
and all amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent or any Loan Party, as applicable, under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes on amounts payable under
this Agreement or any other Loan Document by any Loan Party or by the
Administrative Agent to a Governmental Authority as provided in this Section
2.16, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

45



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law or the taxing authorities of
a jurisdiction pursuant to such applicable law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.16(e) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section 2.16, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 2.16 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. Such Recipient shall, at the Borrower’s request, provide the
Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund

 

46



--------------------------------------------------------------------------------

received from the relevant Governmental Authority (provided that the Recipient
may delete any information therein that Recipient deems confidential). This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g) [Intentionally Omitted].

(h) [Intentionally Omitted].

(i) [Intentionally Omitted].

(j) [Intentionally Omitted].

(k) [Intentionally Omitted].

(l) [Intentionally Omitted].

(m) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under Section
2.14, 2.15 or 2.16, or otherwise) without condition or deduction for any
counterclaim, defense, recoupment or setoff prior to 2:00 p.m., New York City
time. Any amounts received after such time on any date may, in the discretion of
the Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Office
in Dollars and in immediately available funds, except that payments pursuant to
Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably based on the amount thereof among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably based on the amount thereof among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and

 

47



--------------------------------------------------------------------------------

accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant in accordance with Section 9.04. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in Same Day Funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate. A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (d) shall be conclusive,
absent manifest error.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06, 2.17 or 9.03, then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid. The obligations of the Lenders hereunder
to make Loans and to make payments are several and not joint. The failure of any
Lender to make any Loan or to make any payment on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan or to make its payments

(f) Notwithstanding anything herein to the contrary, Goldman Sachs and Goldman
Sachs L.P. may allocate prepayments or commitment reductions between them as
they shall determine in their sole discretion.

Section 2.18. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the good
faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce

 

48



--------------------------------------------------------------------------------

amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment. Any Lender
claiming reimbursement of such costs and expenses shall deliver to the Borrower
a certificate setting forth such costs and expenses in reasonable detail which
shall be conclusive absent manifest error.

(b) If (1) any Lender requests compensation under Section 2.14, (2) the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, (3) any Lender
is a Defaulting Lender, (4) any Lender fails to grant a consent in connection
with any proposed change, waiver, discharge or termination of the provisions of
this Agreement as contemplated by Section 9.02 for which the consent of each
Lender or each affected Lender is required but the consent of the Required
Lenders is obtained, (5) if any Lender is prohibited under applicable Law from
making or maintaining, or is not licensed to make or maintain, the Loan or other
applicable extensions of credit to the Borrower in accordance with this
Agreement or does not consent to any request by the Borrower to include
additional jurisdiction (of incorporation, tax residence or otherwise) as a
“Permitted Jurisdiction” that is consented to by the Required Lenders or (6) if
any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, but excluding the consents required
by, Section 9.04), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 9.04 (unless otherwise agreed by the Administrative Agent);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.15) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) in the case of an assignment resulting from an event described in clause
(4) above, (A) the applicable assignee shall have consented to the applicable
amendment, waiver or consent and (B) after giving effect to such assignment (and
any other assignments made in connection therewith), each Lender shall have
consented to the applicable amendment, waiver or consent;

(v) in the case of an assignment resulting from a circumstance described in
clause (5) above, (A) the applicable assignee shall be permitted under Law and
licensed to make and maintain the Loan to the Borrower in accordance with the
terms of this

 

49



--------------------------------------------------------------------------------

Agreement and (B) after giving effect to such assignment (and to any other
assignments made in connection therewith), each Lender shall be permitted under
applicable Law and licensed to make and maintain the Loan under this Agreement;
and

(vi) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.19. [Intentionally Omitted].

Section 2.20. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.17, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.

Section 2.21. [Intentionally Omitted].

Section 2.22. [Intentionally Omitted].

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loan, the Borrower represents and warrants to the Lenders on the
Effective Date and on the Closing Date that:

Section 3.01. Organization; Powers; Subsidiaries. The Borrower and its Material
Subsidiaries are duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization,

 

50



--------------------------------------------------------------------------------

have all requisite power and authority to carry on their respective business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, are qualified to do business in, and are in good standing (to the extent
such concept is applicable) in, every jurisdiction where such qualification is
required. Schedule 3.01 hereto identifies each Subsidiary of the Borrower on or
as of a date no earlier than five Business Days prior to the Effective Date. All
of the outstanding shares of capital stock and other equity interests on the
Effective Date, to the extent owned by the Borrower or any Subsidiary, of each
Guarantor and each Material Subsidiary are validly issued and outstanding and
fully paid and nonassessable (if applicable) and all such shares and other
equity interests are owned, beneficially and of record, by the Borrower or such
other Subsidiary on the Effective Date free and clear of all Liens, other than
Liens permitted under Section 6.02; provided that any untruth, misstatement or
inaccuracy of the foregoing representation in this sentence shall only be deemed
a breach of such representation to the extent such untruth, misstatement or
inaccuracy is material to the interests of the Lenders. As of the Effective
Date, there are no outstanding commitments or other obligations of the Borrower
or any Subsidiary to issue, and no options, warrants or other rights of any
Person other than the Borrower or any Subsidiary to acquire, any shares of any
class of capital stock or other equity interests of any Material Subsidiary,
except as disclosed on Schedule 3.01.

Section 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, limited liability company or partnership powers and have
been duly authorized by all necessary corporate or other organizational and, if
required, stockholder action. The Loan Documents have been duly executed and
delivered by each Loan Party party thereto and constitute a legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Debtor Relief Laws and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (A) the approvals, consents,
registrations, actions and filings which have been duly obtained, taken, given
or made and are in full force and effect and (B) those approvals, consents,
registrations or other actions or filings, the failure of which to obtain or
make could not reasonably be expected to have a Material Adverse Effect,
(b) will not violate (i) any applicable law or regulation or order of any
Governmental Authority or (ii) the charter, by-laws or other organizational
documents of any Loan Party, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party, and (d) will not result in the creation or imposition of any
Lien on any material asset of any Loan Party (other than pursuant to the Loan
Documents and Liens permitted by Section 6.02); except with respect to any
violation or default referred to in clause (b)(i) or (c) above, to the extent
that such violation or default could not reasonably be expected to have a
Material Adverse Effect.

Section 3.04. Financial Statements; Financial Condition; No Material Adverse
Change.

(a) the Borrower has heretofore furnished to the Lenders (i) the consolidated
balance sheet and statements of earnings, stockholders equity and cash flows of
Mylan Inc. for each of the three fiscal years ended December 31,
2012, December 31, 2013 and December 31, 2014 reported on by Deloitte & Touche
LLP, independent public accountants, certified by its chief financial officer
which financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower as of such dates and for such periods in accordance with GAAP.

 

51



--------------------------------------------------------------------------------

(b) Since December 31, 2014, there has been no material adverse change in the
business, assets, properties or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

Section 3.05. Properties.

(a) Each Loan Party has good and marketable title to, or valid leasehold
interests in, all its material real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to have such
title or interest could not reasonably be expected to have a Material Adverse
Effect.

(b) The Borrower and its Subsidiaries own, or are licensed or possesses the
right to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to the operation of the business of the Borrower
and its Subsidiaries, taken as a whole, and, to the knowledge of the Borrower,
the use thereof by the Borrower and its Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

Section 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries as to
which there is a reasonable possibility of an adverse determination that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters). There are no labor
controversies pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

Section 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all agreements and
other instruments (excluding agreements governing Indebtedness) binding upon it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.08. Investment Company Status. Neither the Borrower nor any other Loan
Party is required to register as an “investment company” as defined in the
Investment Company Act of 1940.

 

52



--------------------------------------------------------------------------------

Section 3.09. Taxes. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes (including any Taxes in the capacity of
a withholding agent) required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books reserves
to the extent required by GAAP or (b) to the extent that the failure to do so
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect.

Section 3.10. Solvency. On the Effective Date and on the Closing Date (after
giving effect to the Transactions), the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.

Section 3.11. Acquisition Related Representation. The Arrangement Documents or,
as the case may be, the Offer Related Documents (if and when issued), taken as a
whole, contain all the material terms of the Arrangement or, as the case may be,
the Offer.

Section 3.12. Disclosure. None of the reports, financial statements,
certificates or other written information (excluding any financial projections
or pro forma financial information and information of a general economic or
general industry nature) furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), when taken as a whole and when taken together with
the Borrower’s SEC filings at such time, contains as of the date such statement,
information, document or certificate was so furnished any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The projections and pro forma financial information contained in the
materials referenced above have been prepared in good faith based upon
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information is not
to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount.

Section 3.13. Federal Reserve Regulations. No part of the proceeds of the Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

Section 3.14. PATRIOT Act. Each of the Loan Parties and each of their respective
Subsidiaries are in compliance, in all material respects, with the Patriot Act.
No part of the proceeds of the Loan will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

Section 3.15. OFAC.

(a) Neither the Borrower, nor any Subsidiary is (i) a Person whose name appears
on the list of Specially Designated Nationals and Blocked Persons published by
OFAC (an “OFAC Listed Person”) or a Person sanctioned by the United States of
America pursuant to any of the regulations administered or enforced by OFAC (31
C.F.R., Subtitle B, Chapter V, as amended);

 

53



--------------------------------------------------------------------------------

or (ii) a department, agency or instrumentality of, or is otherwise controlled
by or acting on behalf of, directly or indirectly, (x) any OFAC Listed Person,
or (y) the government of a country the subject of comprehensive U.S. economic
sanctions administered by OFAC (collectively, “OFAC Countries”).

(b) The Borrower represents and covenants that neither the Loan, nor the
proceeds from the Loan, will be used, to lend, contribute, provide or has
otherwise been made or will otherwise be made available for the purpose of
funding any activity or business in any OFAC Countries or for the purpose of
funding any prohibited activity or business of any Person located, organized or
residing in any OFAC Country or who is an OFAC Listed Person, absent valid and
effective license and permits issued by the government of the United States or
otherwise in accordance with applicable Laws, or in any other manner that will
result in any violation by any Lender, the Arrangers or the Administrative Agent
of the sanctions administered or enforced by OFAC (31 C.F.R., Subtitle B,
Chapter V, as amended).

Section 3.16. Representations as to Foreign Obligors. Each of the Borrower and
each Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property (other than, in case of a
Foreign Obligor organized under the laws of the Netherlands, assets located in
the Netherlands that are destined for public service and books and records) has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Obligor is organized and existing in respect of its obligations
under the Applicable Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar documentary tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.

(c) [Intentionally Omitted].

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

54



--------------------------------------------------------------------------------

ARTICLE 4

CONDITIONS

Section 4.01. Effectiveness. The obligations of the Lenders under this Agreement
are effective as of the date of this Agreement; provided that the obligations of
the Lenders hereunder are subject to the satisfaction or waiver of each of the
conditions precedent set out in this Section 4.01:

(a) the Administrative Agent (or its counsel) shall have received from (i) each
party thereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic mail transmission in accordance
with Section 9.01) that such party has signed a counterpart of this Agreement;

(b) the Administrative Agent shall have received the executed legal opinions of
(i) Cravath, Swaine & Moore LLP, special New York counsel to the Borrower, in
form reasonably satisfactory to the Administrative Agent, (ii) Bradley L.
Wideman, Esq., Associate General Counsel Securities to the Borrower, in a form
reasonably satisfactory to the Administrative Agent and (iii) NautaDutilh New
York P.C., Dutch counsel to the Borrower, in form reasonably satisfactory to the
Administrative Agent; the Borrower hereby requests such counsel to deliver such
opinions;

(c) the Administrative Agent shall have received such customary closing
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrower and the Effective Date Guarantors, the authorization of the
Transactions and any other legal matters relating to the Borrower, the Effective
Date Guarantors, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel;

(d) [reserved];

(e) the Lenders shall have received on or prior to the Effective Date all
documentation and other information reasonably requested in writing by them at
least two business days prior to the Effective Date in order to allow the
Lenders to comply with the Patriot Act;

(f) the Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder;

(g) the Administrative Agent shall have received Notes executed by the Borrower
in favor of each Lender requesting Notes at least three Business Days prior to
the Effective Date;

(h) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying (A) that the representations and
warranties of the Borrower set forth in this Agreement and the other Loan
Documents are be true and correct in all material

 

55



--------------------------------------------------------------------------------

respects (except that any representation and warranty that is qualified by
materiality shall be true and correct in all respects) on the Effective Date,
(B) that no Default or Event of Default shall have occurred or would occur and
be continuing on the Effective Date and (C) that there has been no event or
circumstance since the date of the audited financial statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect; and

(i) the Administrative Agent shall have received a draft of the Announcement, in
form and substance satisfactory to Goldman Sachs.

Without limiting the generality of the provisions of the last sentence of clause
(c) of Article 8, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

Section 4.02. Closing Date Borrowing. The obligations of the Lenders to make the
Tranche A Loans, Tranche B Loans and Tranche C Loans on the Closing Date are
subject to each of the following conditions being satisfied on or prior to the
Closing Date:

(a) the Effective Date shall have occurred;

(b) [reserved];

(c) (i) where the Acquisition proceeds by way of an Offer, the Offer Effective
Date has occurred and the Borrower owns (or immediately after application of the
proceeds of the initial Loan on the Closing Date, will own) no less than 80% of
the Shares or (ii) where the Acquisition proceeds by way of an Arrangement, the
Arrangement Effective Date has occurred and the Borrower owns (or immediately
after application of the proceeds of the initial Loan on the Closing Date, will
own) 100% of the Shares);

(d) the conditions applicable to the Acquisition contained in the relevant
Arrangement Documents or, as the case may be, Offer Related Documents, have been
satisfied or amended or waived in accordance with their terms and the terms of
this Agreement or as otherwise agreed by the Joint Lead Arrangers, acting
reasonably;

(e) the Certain Funds Representations shall be true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality shall be true and correct in all respects) on the Closing Date, both
before and after giving effect to the funding of the Tranche A Loan, Tranche B
Loan and Tranche C Loan on the Closing Date and no Certain Funds Event of
Default shall have occurred and be continuing, both before and after giving
effect to the funding of the Tranche A Loan, Tranche B Loan and Tranche C Loan
on the Closing Date;

(f) [reserved];

(g) the Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder;

 

56



--------------------------------------------------------------------------------

(h) as of the Closing Date, (i) no order, judgment or decree of any Governmental
Authority shall purport to restrain any Lender from making the Loans to be made
by it on the Closing Date, (ii) no injunction or other restraining order shall
have been issued by a court of competent jurisdiction which purports to enjoin
or otherwise prevent the making of Tranche A Loans, Tranche B Loans or Tranche C
Loans or the consummation of the Acquisition and (iii) the making of the Tranche
A Loan, the Tranche B Loan or the Tranche C Loan or the consummation of the
Acquisition shall not otherwise be unlawful;

(i) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions set forth in
paragraphs (c), (d) and (e) above have been satisfied;

(j) where the Acquisition proceeds by way of an Offer, a copy, certified by an
officer of the Borrower, of a letter from the Receiving Agent to the Borrower
confirming receipt of valid acceptances (in accordance with the acceptance
conditions contained in the Offer Document and the Irish Takeover Rules) of at
least 80% of the Shares; and

(k) where the Acquisition proceeds by way of an Arrangement, the Administrative
Agent shall have received (i) evidence that the Court Order in respect of the
Arrangement has been entered and (ii) certified copies of the certificates of
the Registrar of Companies in Ireland confirming Registration of the Court
Order.

Section 4.03. Certain Funds Period. During the Certain Funds Period (save in
circumstances where a condition precedent set forth in Section 4.02 shall fail
to be satisfied or, in the case of a particular Lender, it would be illegal for
that Lender to participate in making the Loans hereunder), none of the Lenders
shall be entitled to:

(i) cancel any of its Commitments;

(ii) rescind, terminate or cancel this Agreement or exercise any similar right
or remedy or make or enforce any claim under the Loan Documents it may have;

(iii) refuse to fund any Loans;

(iv) exercise any right of set-off or counterclaim in respect of a funding of
Loans; or

(v) cancel, accelerate or cause repayment or prepayment of any amounts owing
hereunder or under any other Loan Documents;

provided that immediately upon the expiry of the Certain Funds Period or the
occurrence of a Certain Funds Event of Default all such rights, remedies and
entitlements shall be available to the Lenders notwithstanding that they may not
have been used or been available for use during the Certain Funds Period.

 

57



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

From the Effective Date until the principal of and interest on the Loan and all
fees payable hereunder shall have been paid in full, the Borrower covenants and
agrees with the Lenders that:

Section 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (who shall promptly furnish a copy to each
Lender):

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2014, the audited consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial position and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, commencing with the fiscal quarter ending March 30, 2015, the
unaudited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries and related statements of operations and cash flows as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial position and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate substantially in the form of Exhibit D executed by a
Financial Officer of the Borrower (x) certifying as to whether, to the knowledge
of such Financial Officer after reasonable inquiry, a Default has occurred and
is continuing and, if so, specifying the details thereof and any action taken or
proposed to be taken with respect thereto; and (y) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.07;

(d) [Intentionally Omitted]

(e) promptly after the same become publicly available, copies of all annual,
quarterly and current reports and proxy statements filed by the Borrower or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of the SEC; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

 

58



--------------------------------------------------------------------------------

Financial statements and other information required to be delivered pursuant to
Sections 5.01(a), 5.01(b) and 5.01(e) shall be deemed to have been delivered if
such statements and information shall have been posted by the Borrower on its
website or shall have been posted on IntraLinks or similar site to which all of
the Lenders have been granted access or are publicly available on the SEC’s
website pursuant to the EDGAR system.

The Borrower acknowledges that (a) the Administrative Agent will make available
information to the Lenders by posting such information on DebtDomain,
IntraLinks, Syndtrak, ClearPar, or similar electronic means and (b) certain of
the Lenders may be “public side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower, its
Subsidiaries or their securities) (each, a “Public Lender”). The Borrower agrees
to identify that portion of the information to be provided to Public Lenders
hereunder as “PUBLIC” and that such information will not contain material
non-public information relating to the Borrower or its Subsidiaries (or any of
their securities).

Section 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for prompt notification to each Lender) prompt (but in any
event within five (5) Business Days) written notice after any Financial Officer
of the Borrower obtains knowledge of the following:

(a) the occurrence of any continuing Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that could reasonably be expected to result in a Material
Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence, and (ii) the rights, licenses, permits, privileges and franchises
material to the conduct of its business, except, in the case of the preceding
clause (ii), to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any transaction that is not otherwise prohibited under Section
6.03.

Section 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations (other than Indebtedness), including
Tax liabilities, before the same shall become delinquent or in default, except
where (a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the Borrower or such Subsidiary has set aside
on its books reserves with respect thereto to the extent required by GAAP or
(b) the failure to make payment could not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect.

 

59



--------------------------------------------------------------------------------

Section 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all Property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, except if
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (b) maintain, with financially sound and reputable insurance
companies or through self-insurance, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

Section 5.06. Inspection Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or, during the continuance of an Event of Default, any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its senior officers and use commercially reasonable efforts
to make its independent accountants available to discuss the affairs, finances
and condition of the Borrower, all at such reasonable times and as often as
reasonably requested and in all cases subject to applicable Law and the terms of
applicable confidentiality agreements and to the extent the Borrower reasonably
determines that such inspection, examination or discussion will not violate or
result in the waiver of any attorney-client privilege; provided that (i) the
Lenders will conduct such requests for visits and inspections through the
Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing, such visits and inspections can occur no more frequently than once
per year. The Administrative Agent and the Lenders shall give the Borrower the
opportunity to participate in any discussions with the Borrower’s independent
accountants.

Section 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all Laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including Environmental
Laws), except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

Section 5.08. Use of Proceeds.

(a) The proceeds of the Tranche A Loans and Tranche C Loans will be applied
solely to (i) finance the payments to be made by the Borrower pursuant to the
terms of the Offer and under the Squeeze-Out procedures or under the Arrangement
or under any undertaking given in respect of the Arrangement, (ii) repay the
Target’s outstanding term loans and (iii) pay the Acquisition Costs.

(b) The proceeds of the Tranche B Loan will be applied to prepay the Existing
Term Credit Facility and to pay fees and expenses relating thereto.

No part of the proceeds of the Loans will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U, and X.

 

60



--------------------------------------------------------------------------------

Section 5.09. Guarantees.

(a) As soon as possible and in any event within 3 months of the Closing Date,
the Borrower shall cause the Target to Guarantee the Obligations in favor of the
Administrative Agent for the benefit of the Administrative Agent and the Lenders
and shall cause the Target to deliver to the Administrative Agent (A) a joinder
to this Agreement in the form attached as Exhibit E, (B) all documents and other
information reasonably requested by the Lenders in order to allow the Lenders to
comply with the Patriot Act, (C) customary legal opinions substantially similar
to those delivered pursuant to Section 4.01(b) (with such changes as may be
appropriate to reflect local law concerns), (D) customary closing documents
substantially similar to those delivered pursuant to Section 4.01(c) and
(E) other documentation required under applicable Laws.

(b) In the event that any Subsidiary of the Borrower incurs (as co-borrower or
co-issuer with the Borrower) or guarantees any Indebtedness of the Borrower owed
to a Person other than the Borrower or any Subsidiary, in excess of an aggregate
principal amount of $350,000,000 for all such Indebtedness of such Subsidiary
with respect to the Borrower, then the Borrower shall cause each such Subsidiary
to Guarantee the Obligations in favor of the Administrative Agent for the
benefit of the Administrative Agent and the Lenders and shall cause each such
Subsidiary to deliver to the Administrative Agent (A) a joinder to this
Agreement in the form attached as Exhibit E, (B) all documents and other
information reasonably requested by the Lenders in order to allow the Lenders to
comply with the Patriot Act, (C) customary legal opinions substantially similar
to those delivered pursuant to Section 4.01(b) (with such changes as may be
appropriate to reflect local law concerns), (D) customary closing documents
substantially similar to those delivered pursuant to Section 4.01(c) and
(E) other documentation required under applicable Laws; provided that, in the
event that the Administrative Agent receives evidence reasonably satisfactory to
it that any such Guarantor has been released from such obligations in excess of
an aggregate principal amount of $350,000,000 for all such Indebtedness of such
Subsidiary, then at the request of the Borrower, such Guarantor shall be
released from the Guarantee Agreement (and for the avoidance of doubt, such
release shall not require the approval of the Lenders) so long as at the time of
and after giving effect to such release, all of such Guarantor’s then
outstanding Indebtedness would then be permitted to be incurred at such time
under Section 6.01 (other than, in the case of the Borrower, Section 6.01(p))
(treating, for this purpose, all Indebtedness of such Guarantor as being
incurred at the time of such release).

Section 5.10. Offer Related Covenants. Where the Acquisition proceeds by way of
an Offer, the Borrower shall:

(a) dispatch the Offer Document as soon as practicable and in any event within
28 days of the date of issue of the Announcement or, if the Announcement
includes a pre-condition to the Offer, within 28 days of the waiver or
satisfaction of that pre-condition (or on or before such later date as the Panel
may permit);

(b) procure that (i) the terms of the Offer as set out in the Announcement are
not inconsistent with, or contrary to, the terms of the draft Announcement
delivered to the Administrative Agent pursuant to the terms of Section 4.01(i)
of this Agreement in any respect which is materially adverse to the interests of
the Lenders and (ii) the terms of the Offer Document are not inconsistent with,
or contrary to, the terms of the Announcement unless, in each case, the
Administrative Agent has approved in writing such change in advance or it is
required by the Panel;

(c) not, without the consent of the Administrative Agent (acting on the
instructions of the Required Lenders), waive or amend the 80% acceptance level
condition of the Offer;

 

61



--------------------------------------------------------------------------------

(d) to the extent it is able to do so in compliance with applicable law or
confidentiality obligations, keep the Administrative Agent and the Arrangers
informed as to any developments in relation to the Offer to the extent material
to the interests of the Lenders and promptly on reasonable request provide the
Administrative Agent and the Arrangers with information as to the progress of
the Offer and with any material information received in relation to the Offer;

(e) not increase, and procure that there is no increase in, the amount of cash
payable by the Borrower in respect of the Shares pursuant to the Offer or
otherwise vary the cash consideration payable pursuant to the Offer in each case
above the level agreed with the Arranger (including, without limitation, as a
result of any open market purchase or privately negotiated purchase at a higher
price resulting in a mandatory increase in the cash consideration payable
pursuant to any Offer Related Document);

(f) not take any action (and procure, so far as it is able to do so, that no
person Acting in Concert (as defined in the Irish Takeover Panel Act of 1997 (as
amended)) with it or otherwise, takes any action) which would compel it (or any
person Acting in Concert with it) to make an offer to shareholders in the Target
under Rule 9 of the Takeover Rules 2013 of Ireland;

(g) not without the prior written consent of the Administrative Agent, purchase
any Shares other than under the Offer; and

(h) in the event that the Offer is to be switched to an Arrangement,
(i) promptly inform the Administrative Agent, (ii) within 15 Business Days
procure that the Arrangement Announcement is issued, (iii) deliver to the
Administrative Agent (A) a notice of conversion and immediately thereafter,
(B) the Arrangement Documents and the Transaction Agreement and (iv) except as
consented to by the Administrative Agent in writing or otherwise required by the
Panel, ensure that the terms and conditions of the Arrangement contained in the
Arrangement Announcement and any Arrangement Document are consistent in all
material respects with those contained in the Offer Related Documents (to the
extent applicable for an Arrangement).

Section 5.11. Arrangement Related Covenants. Where the Acquisition proceeds by
way of an Arrangement (provided that the Borrower shall provide the
Administrative Agent and the Lenders with prior written notice of any election
to proceed by way of an Offer rather than an Arrangement), the Borrower shall:

(a) procure that the Target dispatches the Arrangement Circular as soon as
practicable and in any event within 28 days of the date of issue of the
Announcement or, if the Announcement includes a pre-condition to the Offer,
within 28 days of the waiver or satisfaction of that pre-condition (or on or
before such later date as the Panel may permit) or, if later, promptly after the
date on which the Court convenes a meeting of the holders of the Shares to
consider the Arrangement;

(b) procure that (i) if the first Announcement issued in connection with the
Acquisition is an Arrangement Announcement, the terms of the Arrangement
Announcement are not inconsistent with, or contrary to, the terms of the draft
Announcement delivered to the Administrative Agent pursuant to Section 4.01(i)
of this Agreement in any respect which is materially adverse to the interests of
the Lenders and (ii) the terms of the Arrangement Circular are not inconsistent
with, or contrary to, the terms of the Arrangement Announcement unless, in each
case, the Administrative Agent has approved in writing such change in advance or
it is required by the Panel or the Court;

 

62



--------------------------------------------------------------------------------

(c) to the extent it is able to do so in compliance with applicable law or
confidentiality obligations, keep the Administrative Agent and the Arranger
informed as to any developments in relation to the Arrangement to the extent
material to the interests of the Lenders and promptly on reasonable request
provide the Administrative Agent and the Arranger with information as to the
progress of the Arrangement and with any material information received in
relation to the Arrangement;

(d) not increase, and procure that there is no increase in, the amount of cash
payable by the Borrower in respect of the Shares pursuant to the Arrangement or
otherwise vary the cash consideration payable pursuant to the Arrangement in
each case above the level agreed with the Arranger (including, without
limitation, as a result of any open market purchase or privately negotiated
purchase at a higher price resulting in a mandatory increase in the cash
consideration payable pursuant to any Arrangement Document); and

(e) not take any action (and procure, so far as it is able to do so, that no
person Acting in Concert (as defined in the Irish Takeover Panel Act of 1997 (as
amended)) with it or otherwise, takes any action) which would compel it (or any
person Acting in Concert with it) to make an offer to shareholders in the Target
under Rule 9 of the Takeover Rules 2013 of Ireland.

Section 5.12. Other Acquisition Related Covenants.

The Borrower shall:

(a) comply in all respects with its obligations under the Arrangement and the
Arrangement Documents or, as the case may be, the Offer and the Offer Related
Documents, in each case, where non-compliance would be materially prejudicial to
the interests of the Lenders under the Loan Documents;

(b) comply in all respects with its obligations under the Irish Takeover Rules,
the Irish Companies Acts 1963 to 2013 and all other applicable Laws or
regulatory requirements relevant in the context of the Takeover (subject to any
applicable waivers by the Panel), in each case, where non-compliance would be
materially prejudicial to the interests of the Lenders under the Loan Documents;

(c) not waive or amend or agree to any waiver or amendment of any term of the
Offer, the Arrangement or, as the case may be, the Arrangement Documents or the
Offer Related Documents which (i) has the effect of varying the cash
consideration payable pursuant to the Offer or the Arrangement otherwise than in
accordance with Section 5.10(e) or 5.11(d) (as applicable); (ii) has the effect
of amending or waiving the 80% acceptance level condition to the Offer; or
(iii) affects the conditionality of the Offer, in each case without obtaining
the prior written consent of the Administrative Agent (x) unless (A) the
Borrower is required to do so by the Irish Takeover Rules or the Panel or
(B) the Borrower is required by a court of competent jurisdiction to do so and
(y) except any extension of the period in which holders of Shares may accept the
terms of the Offer, or as the case may be, the Arrangement; provided that such
extended period ends on or before the end of the Certain Funds Period;

(d) [reserved];

(e) [reserved];

 

63



--------------------------------------------------------------------------------

(f) promptly supply to the Administrative Agent and the Arranger (subject to
applicable legal or regulatory restrictions on disclosure of such information,
including any requirements of the Irish Takeover Rules) (i) a copy of any
Arrangement Document or Offer Related Document and (ii) copies of all material
documents, certificates, notices or announcements received or issued by or on
behalf, the Borrower or any of its Affiliates in relation to the Acquisition and
any material documents or statements issued by the Panel or any other regulatory
authority in relation to the Acquisition;

(g) deliver to the Administrative Agent and the Arranger copies of, all
publicity material, Announcements and announcements intended to be published in
relation to the Acquisition or the Loan (other than the Arrangement Documents or
the Offer Related Documents) as soon as practicable prior to their publication,
unless otherwise required by the Irish Takeover Rules, the Panel, any
regulation, any applicable stock exchange, any applicable government or other
regulatory authority and shall not publish any such other publicity material,
Announcements or announcements relating to the Lenders or the Loan without the
prior written consent of the Administrative Agent;

(h) [reserved]; and

(i) issue the Announcement within ten (10) Business Days of the date of this
Agreement.

Section 5.13. Post-Effectiveness Matters.

(a) If the Offer Effective Date occurs, the Borrower shall promptly commence the
Squeeze-Out procedures in respect of those Shares that have not been assented to
the Offer and shall ensure that within two weeks thereafter notices in the
prescribed form are given to the holders of such Shares that the Borrower
desires to acquire such Shares in accordance with the Squeeze-Out procedures.

(b) After:

(i) where the Acquisition proceeds by means of an Offer, the Offer Effective
Date (unless following the occurrence of the Offer Effective Date, the Borrower
is prohibited from re-registering the Target as a private company pursuant to
Sections 14 and 15 of the Companies (Amendment) Act, 1983 by reason only of the
Target having more than ninety-nine shareholders), the Borrower shall procure
that, as soon as possible and in any event within 3 months of the Offer
Effective Date (i) the Target shall be re-registered as a private company
pursuant to Sections 14 and 15 of the Companies (Amendment) Act, 1983; and

(ii) where the Acquisition proceeds by means of an Arrangement, the Arrangement
Effective Date, the Borrower shall procure that as soon as possible and in any
event within three months of the Arrangement Effective Date (i) the Target shall
be registered as a private company pursuant to Section 14 and 15 of the
Companies (Amendment) Act 1983.

(c) The Borrower shall use its best endeavors to procure that, by no later than
the expiry of the Certain Funds Period, the constitutional documents of the
Target shall be amended so that it shall have the right to acquire any Shares
which are required to be issued by the Target pursuant to any rights of any
person under any option scheme and evidence shall be provided to the
Administrative Agent of such amendment.

 

64



--------------------------------------------------------------------------------

ARTICLE 6

NEGATIVE COVENANTS

From the Effective Date until the principal of and interest on the Loan and all
fees payable hereunder have been paid in full, the Borrower covenants and agrees
with the Lenders that:

Section 6.01. Indebtedness. The Borrower will not permit any Subsidiary that is
not a Loan Party to create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
or that could be incurred on the Effective Date pursuant to commitments set
forth in Schedule 6.01 and Permitted Refinancing Indebtedness in respect of
Indebtedness permitted by this clause (b);

(c) (i) Indebtedness of any Subsidiary that is not a Loan Party owing to (x) a
Loan Party or (y) any other Subsidiary; and (ii) Guarantees of Indebtedness of
any other Subsidiary that is not a Loan Party by any other Subsidiary, to the
extent such Indebtedness is otherwise permitted under this Agreement;

(d) (i) Indebtedness incurred to finance the acquisition, construction, repair,
replacement or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that (A) such Indebtedness is incurred prior
to or within two hundred seventy (270) days after such acquisition or the
completion of such construction, repair, replacement or improvement and (B) the
aggregate principal amount of Indebtedness permitted by this clause (d) shall
not exceed the greater of (x) $150,000,000 and (y) 1.05% of Consolidated Total
Assets, determined as of the last day of the most recent fiscal quarter prior to
the date such Indebtedness is incurred for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) and (ii) any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by clause (i) of this clause
(d);

(e) Indebtedness in respect of letters of credit (including trade letters of
credit), bank guarantees or similar instruments issued or incurred in the
ordinary course of business, including in respect of card obligations or any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers, workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

(f) Indebtedness incurred pursuant to Permitted Receivables Facilities; provided
that the Attributable Receivables Indebtedness thereunder shall not exceed at
any time outstanding (x) $600,000,000, in the case of all Domestic Subsidiaries
and (y) $250,000,000, in the case of all other Subsidiaries;

 

65



--------------------------------------------------------------------------------

(g) Indebtedness under Swap Agreements entered into in the ordinary course of
business and not for speculative purposes;

(h) Indebtedness in respect of bid, performance, surety, stay, customs, appeal
or replevin bonds or performance and completion guarantees and similar
obligations issued or incurred in the ordinary course of business, including
guarantees or obligations of any Subsidiary with respect to letters of credit,
bank guarantees or similar instruments supporting such obligation, in each case,
not in connection with Indebtedness for money borrowed;

(i) Indebtedness in respect of judgments, decrees, attachments or awards that do
not constitute an Event of Default under clause (k) of Article 7;

(j) Indebtedness consisting of bona fide purchase price adjustments, earn-outs,
indemnification obligations, obligations under deferred compensation or similar
arrangements and similar items incurred in connection with acquisitions and
asset sales not prohibited by Section 6.05 or Section 6.03;

(k) Indebtedness in respect of letters of credit denominated in currencies other
than Dollars in an aggregate amount outstanding not to exceed the greater of the
foreign currency equivalent of (x) $125,000,000 and (y) 0.85% of Consolidated
Total Assets, determined as of the last day of the most recent fiscal quarter
prior to the date such Indebtedness is incurred for which financial statements
have been delivered pursuant to Section 5.01(a) or (b);

(l) Indebtedness in respect of card obligations, netting services, overdraft
protections and similar arrangements in each case in connection with deposit
accounts;

(m) Indebtedness consisting of (x) the financing of insurance premiums with the
providers of such insurance or their affiliates or (y) take-or-pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business;

(n) Foreign Jurisdiction Deposits;

(o) (i) so long as the Borrower is in compliance with Section 6.07 on a Pro
Forma Basis as of the last day of the most recently completed Test Period (for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b)), other Indebtedness in an aggregate amount, when aggregated with the amount
of Indebtedness of the Loan Parties secured by Liens pursuant to Section
6.02(r), not to exceed the greater of (x) $900,000,000 and (y) 15% of
Consolidated Net Tangible Assets, determined as of the last day of the most
recent fiscal quarter prior to the date such Indebtedness is incurred for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) and
(ii) Permitted Refinancing Indebtedness in respect of Indebtedness permitted by
clause (i) of this clause (o);

(p) (i) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary and not created in contemplation thereof; provided that, after giving
effect to the acquisition of such Person, on a Pro Forma Basis, the Borrower
would be in compliance with Section 6.07 as of the last day of the most recent
fiscal year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.10(b) and (ii) any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (p);

 

66



--------------------------------------------------------------------------------

(q) Indebtedness supported by a letter of credit under the Revolving Credit
Agreement, in a principal amount not to exceed the face amount of such letter of
credit;

(r) Indebtedness in respect of Investments permitted by Section 6.05(q);

(s) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (r) above;

(t) any Indebtedness arising under guarantees entered into pursuant to
Section 2:403 of the Netherlands Civil Code in respect of a group company of the
Borrower and any residual liability with respect to such guarantees arising
under Section 2:404 of the Netherlands Civil Code;

(u) any joint and several liability arising by operation of Law as a result of
the existence of a fiscal unity (fiscale eenheid) for Dutch tax purposes or its
equivalent in any other relevant jurisdiction of which any Subsidiary is or has
been a member; and

(v) until the date that is 90 days after the Closing Date, Indebtedness of the
Target and its Subsidiaries existing at the time of the Acquisition.

Section 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any Property now owned
or hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) any Lien on any Property of the Borrower or any Subsidiary existing on the
Effective Date and set forth in Schedule 6.02 and any modifications,
replacements, renewals or extensions thereof; provided that (i) such Lien shall
not apply to any other Property of the Borrower or any other Subsidiary other
than (A) improvements and after-acquired Property that is affixed or
incorporated into the Property covered by such Lien or financed by Indebtedness
permitted under Section 6.01, and (B) proceeds and products thereof, and
(ii) such Lien shall secure only those obligations which it secures on the
Effective Date and any Permitted Refinancing Indebtedness in respect thereof;

(c) any Lien existing on any Property prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any Property of any Person that
becomes a Subsidiary after the Effective Date prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
Property of the Borrower or any other Subsidiary (other than the proceeds or
products of the Property covered by such Lien and other than improvements and
after-acquired property that is affixed or incorporated into the Property
covered by such Lien) and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be, and Permitted Refinancing Indebtedness in
respect thereof;

(d) (i) Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved by the Borrower or any Subsidiary; provided that (i) such
security interests secure Indebtedness incurred to fund the acquisition of such
assets in an aggregate principal amount not

 

67



--------------------------------------------------------------------------------

to exceed the greater of $150,000,000 and 1.05% of Consolidated Total Assets
(determined as of the last day of the most recent fiscal quarter prior to the
date such Indebtedness is incurred for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (or any Permitted Refinancing
Indebtedness in respect of the foregoing)), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within two hundred seventy
(270) days after such acquisition or the completion of such construction, repair
or replacement or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such security interests shall not apply to any other Property of
the Borrower or any Subsidiary, except for accessions to such fixed or capital
assets covered by such Lien, Property financed by such Indebtedness and the
proceeds and products thereof; provided further that individual financings of
fixed or capital assets provided by one lender may be cross-collateralized to
other financings of fixed or capital assets provided by such lender;

(e) rights of setoff and similar arrangements and Liens in favor of depository
and securities intermediaries to secure obligations owed in respect of card
obligations or any overdraft and related liabilities arising from treasury,
depository and cash management services or any automated clearing house
transfers of funds and fees and similar amounts related to bank accounts or
securities accounts (including Liens securing letters of credit, bank guarantees
or similar instruments supporting any of the foregoing);

(f) Liens on Receivables and Permitted Receivables Facility Assets securing
Indebtedness arising under Permitted Receivables Facilities; provided that a
Lien shall be permitted to be incurred pursuant to this clause (f) only if at
the time such Lien is incurred the aggregate principal amount of the obligations
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (f) would not exceed (x) $600,000,000, in the case of all Domestic
Subsidiaries and (y) $250,000,000, in the case of all other Subsidiaries;

(g) Liens (i) on “earnest money” or similar deposits or other cash advances in
connection with acquisitions permitted by Section 6.05 or (ii) consisting of an
agreement to dispose of any Property in a disposition permitted under this
Agreement including customary rights and restrictions contained in such
agreements;

(h) Liens on cash, cash equivalents or other assets securing Indebtedness
permitted by Section 6.01(g);

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower or any Subsidiary or (ii) secure any Indebtedness;

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;

 

68



--------------------------------------------------------------------------------

(l) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by a Loan Party or any
Subsidiary in the ordinary course of business;

(m) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.05;

(n) rights of setoff relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(o) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located and other Liens
affecting the interest of any landlord (and any underlying landlord) of any real
property leased by the Borrower or any Subsidiary;

(p) Liens on equipment owned by the Borrower or any Subsidiary and located on
the premises of any supplier and used in the ordinary course of business and not
securing Indebtedness;

(q) any restriction or encumbrance with respect to the pledge or transfer of the
Equity Interests of a joint venture;

(r) Liens not otherwise permitted by this Section 6.02, provided that a Lien
shall be permitted to be incurred pursuant to this clause (r) only if at the
time such Lien is incurred the aggregate principal amount of Indebtedness
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (r) (when taken together, without duplication, with the amount of
obligations outstanding pursuant to Section 6.01(o)) would not exceed the
greater of (x) $900,000,000 and (y) 15% of Consolidated Net Tangible Assets,
determined as of the last day of the most recent fiscal quarter prior to the
date such Indebtedness is incurred for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (or any Permitted Refinancing
Indebtedness in respect of the foregoing);

(s) Liens on any Property of the Borrower or any Subsidiary in favor of the
Borrower or any other Subsidiary;

(t) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(u) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by the Borrower and its
Subsidiaries in the ordinary course of business;

(v) Liens, pledges or deposits made in the ordinary course of business to secure
liability to insurance carriers;

(w) Liens securing insurance premiums financing arrangements; provided that such
Liens are limited to the applicable unpaid insurance premiums under the
insurance policy related to such insurance premium financing arrangement;

 

69



--------------------------------------------------------------------------------

(x) Liens on Cash Equivalents deposited as cash collateral on letters of credit
as contemplated by the Revolving Credit Agreement;

(y) Liens on any Property of any Subsidiary that is not a Loan Party securing
Indebtedness of such Subsidiary that is otherwise permitted under Section 6.01;

(z) Liens on equity interests of any Person formed for the purposes of engaging
in activities in the renewable energy sector (including refined coal) that
qualify for federal tax benefits allocable to the Borrower and its Subsidiaries
in which the Borrower or any Subsidiary has made an investment and Liens on the
rights of the Borrower and its Subsidiaries under any agreement relating to any
such investment;

(i) any Lien, including any netting or set-off, arising by operation of Law as a
result of the existence of a fiscal unity (fiscale eenheid) for Dutch tax
purposes of which any Subsidiary is or has been a member;

(ii) Liens over bank accounts arising under the articles 24 or 25 of the general
terms and conditions (Algemene Bankvoorwaarden) of any member of the Netherlands
Bankers’ Association (Nederlandse Vereniging van Banken) or any similar term
applied by a financial institution in the Netherlands pursuant to its general
terms and conditions; and

(iii) Liens on Equity Interests of the Target constituting Margin Stock to the
extent that the value of Margin Stock so encumbered exceeds 25% of the value of
all other property and assets of the Borrower or any Subsidiary subject to this
Section 6.02.

Section 6.03. Fundamental Changes. The Borrower will not merge into or
consolidate with or transfer all or substantially all of its assets to any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that,

(a) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, the Borrower may be
consolidated with or merged into any Person; provided that any Investment in
connection therewith is otherwise permitted by Section 6.05; and provided
further that, simultaneously with such transaction, (x) the Person formed by
such consolidation or into which the Borrower is merged shall expressly assume
all obligations of the Borrower under the Loan Documents, (y) the Person formed
by such consolidation or into which the Borrower is merged shall be a
corporation organized under the laws of either (x) a State in the United States,
(y) the jurisdiction of organization of the Borrower or (z) a Permitted
Jurisdiction (provided, that, at such time, each Lender shall be permitted under
applicable Laws and shall be licensed to maintain the Loan at such Person in
such Permitted Jurisdiction in accordance with the terms of this Agreement and
the other Loan Documents) and shall take all actions as may be required to
preserve the enforceability of the Loan Documents and (z) the Borrower shall
have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement comply with this Agreement; and

(b) subject to the other terms and conditions set forth in the Agreement, the
Borrower may consummate the Acquisition.

 

70



--------------------------------------------------------------------------------

Section 6.04. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower or any Subsidiary
may declare and pay dividends or other distributions with respect to its Equity
Interests payable solely in additional shares of its Qualified Equity Interests
or options to purchase Qualified Equity Interests; (b) Subsidiaries may declare
and make Restricted Payments ratably with respect to their Equity Interests;
(c) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for present or former officers,
directors, consultants or employees of the Borrower and its Subsidiaries in an
amount not to exceed $20,000,000 in any fiscal year (with any unused amount of
such base amount available for use in the next succeeding fiscal year); (d) the
Borrower may make Restricted Payments so long as no Event of Default has
occurred and is continuing; (e) repurchases of Equity Interests in any Loan
Party or any Subsidiary deemed to occur upon exercise of stock options or
warrants if such Equity Interests represent a portion of the exercise price of
such options or warrants; (f) the payment of cash in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exercisable for Qualified Equity Interests of the
Borrower; (g) payments made to exercise, settle or terminate any Permitted
Warrant Transaction (A) by delivery of the Borrower’s common stock, (B) by
set-off against the related Permitted Bond Hedge Transaction, or (C) with cash
payments in an aggregate amount not to exceed the aggregate amount of any
payments received by the Borrower or any of its Subsidiaries pursuant to the
exercise, settlement or termination of any related Permitted Bond Hedge
Transaction, less any cash payments made with respect to any related Permitted
Convertible Indebtedness and, in the case of any Permitted Warrant Transaction
related to the Cash Convertible Notes, any cash payments made, in each case, to
the extent that the aggregate amount of such payments exceeds the stated
principal amount of the Cash Convertible Notes; (h) payments made in connection
with any Permitted Bond Hedge Transaction; and (i) the Borrower may make
Restricted Payments pursuant to the arrangements set forth in Schedule 6.04.

Section 6.05. Investments. The Borrower will not, and will not allow any of its
Subsidiaries to make or hold any Investments, except:

(a) Investments by the Borrower or a Subsidiary in cash and Cash Equivalents;

(b) loans or advances to officers, directors, consultants and employees of the
Borrower and the Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of the
Borrower, provided that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity, and (iii) for purposes not
described in the foregoing subclauses (i) and (ii), in an aggregate principal
amount outstanding not to exceed $10,000,000;

(c) Investments by the Borrower or any Subsidiary in the Borrower or any
Subsidiary;

(d) (i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and (ii) Investments (including debt obligations
and Equity Interests) received in satisfaction or partial satisfaction thereof
from financially troubled account debtors and other credits to suppliers in the
ordinary course of business or received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement of delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

 

71



--------------------------------------------------------------------------------

(e) (i) Investments existing or contemplated on the Effective Date and set forth
on Schedule 6.05(e) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the Effective Date by the
Borrower or any Subsidiary in the Borrower or any other Subsidiary and any
modification, renewal or extension thereof; provided that the amount of the
original Investment is not increased except by the terms of such Investment or
as otherwise permitted by this Section 6.05;

(f) Investments in Swap Agreements in the ordinary course of business;

(g) Investments in the ordinary course of business in prepaid expenses,
negotiable instruments held for collection and lease, utility and worker’s
compensation, performance and other similar deposits provided to third parties;

(h) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(i) Investments in the ordinary course of business consisting of the licensing
or contribution of intellectual property pursuant to development, marketing or
manufacturing agreements or arrangements or similar agreements or arrangements
with other Persons;

(j) any Investment; provided that (i) in the case of the Acquisition, no Certain
Funds Events of Default shall have occurred and be continuing at the time of
such Acquisition and (ii) other than with respect to the Acquisition, no Event
of Default has occurred and is continuing at the time such Investment is made;

(k) advances of payroll payments, fees or other compensation to officers,
directors, consultants or employees, in the ordinary course of business;

(l) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of the Borrower;

(m) lease, utility and other similar deposits in the ordinary course of
business;

(n) [Intentionally Omitted];

(o) customary Investments in connection with Permitted Receivables Facilities;

(p) Permitted Bond Hedge Transactions which constitute Investments;

(q) Investments in limited liability companies formed for the purposes of
engaging in activities in the renewable energy sector (including refined coal)
that qualify for Federal tax benefits allocable to the Borrower and its
Subsidiaries, including capital contributions and purchase price payments in
respect thereof, so long as the Borrower determines in good faith that the
amount of such tax benefits is expected to exceed the amount of such
Investments; provided that, in the event that all Investments made in reliance
on this clause (q) exceeds $125,000,000 in any fiscal year of the Borrower, the
Borrower shall promptly provide the Administrative Agent with a certificate
signed by a Financial Officer setting forth a reasonably detailed calculation of
the amount of such Investments made (or to be made) in such fiscal year and the
expected tax benefits from such Investments;

 

72



--------------------------------------------------------------------------------

(r) Investments resulting from the receipt of promissory notes and other
non-cash consideration in connection with any disposition not prohibited under
this Agreement or Restricted Payments permitted by Section 6.04, so long as no
Event of Default has occurred and is continuing at the time of such agreement
relating to such disposition or Restricted Payment; and

(s) Investments of the Target or its Subsidiaries existing on the Closing Date
and any modification, replacement, renewal, reinvestment or extension thereof.

Section 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
Property to, or purchase, lease or otherwise acquire any Property from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) at prices and on terms and conditions substantially as favorable to the
Borrower or such Subsidiary (in the good faith determination of the Borrower) as
could reasonably be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its Subsidiaries and
any entity that becomes a Subsidiary as a result of such transaction not
involving any other Affiliate, (c) the payment of customary compensation and
benefits and reimbursements of out-of-pocket costs to, and the provision of
indemnity on behalf of, directors, officers, consultants, employees and members
of the Boards of Directors of the Borrower or such Subsidiary, (d) loans and
advances to officers, directors, consultants and employees in the ordinary
course of business, (e) Restricted Payments and other payments permitted under
Section 6.04, (f) employment, incentive, benefit, consulting and severance
arrangements entered into (i) in the ordinary course of business or (ii) set
forth in Schedule 6.06, in each case, with officers, directors, consultants and
employees of the Borrower or its Subsidiaries, (g) the transactions pursuant to
the agreements set forth in Schedule 6.06 or any amendment thereto to the extent
such an amendment, taken as a whole, is not adverse to the Lenders in any
material respect (as determined in good faith by the Borrower), (h) the payment
of fees and expenses related to the Transactions, (i) the issuance of Qualified
Equity Interests of the Borrower and the granting of registration or other
customary rights in connection therewith, (j) the existence of, and the
performance by the Borrower or any Subsidiary of its obligations under the terms
of, any limited liability company agreement, limited partnership or other
organizational document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Effective Date and which is set forth on Schedule 6.06, and similar
agreements that it may enter into thereafter, provided that the existence of, or
the performance by the Borrower or any Subsidiary of obligations under, any
amendment to any such existing agreement or any such similar agreement entered
into after the Effective Date shall only be permitted by this Section 6.06(j) to
the extent not more adverse to the interest of the Lenders in any material
respect when taken as a whole (in the good faith determination of the Borrower)
than any of such documents and agreements as in effect on the Effective Date,
(k) consulting services to joint ventures in the ordinary course of business and
any other transactions between or among the Borrower, its Subsidiaries and joint
ventures in the ordinary course of business, (l) transactions with landlords,
customers, clients, suppliers, joint venture partners or purchasers or sellers
of goods and services, in each case in the ordinary course of business and not
otherwise prohibited by this Agreement, (m) transactions effected as a part of a
Qualified Receivables Transaction, (n) the provision of services to directors or
officers of the Borrower or any of its Subsidiaries of the nature provided by
the Borrower or any of its Subsidiaries to customers in the ordinary course of
business and (o) transactions approved by the Audit Committee of the Board of
Directors of the Borrower in accordance with the Borrower’s policy regarding
related party transactions in effect from time to time.

 

73



--------------------------------------------------------------------------------

Section 6.07. Financial Covenant. The Borrower will not permit the Consolidated
Leverage Ratio as of any March 31, June 30, September 30 or December 31
occurring after the Effective Date to 4.75 to 1.00.

Section 6.08. Lines of Business. The Borrower will not, and will not permit any
of its Subsidiaries to, engage to any material extent in any business
substantially different from the businesses of the type conducted by the
Borrower and its Subsidiaries on the date of execution of this Agreement and
businesses reasonably related, ancillary or complementary thereto and reasonable
extensions thereof.

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01. Events of Default. If any of the following events (each an “Event
of Default”) shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of the Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on the Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document required to be
delivered in connection with this Agreement or any other Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.03(i), Section 5.08, Section 5.10 (other than
paragraphs (a), (d) and (h)(i), (ii) and (iii)), Section 5.11 (other than
paragraphs (a) and (c)), Section 5.12 (other than paragraphs (f) and (g)),
Section 5.13, Article 6 or the Fee Letter;

(e) any Loan Party, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after written notice thereof from the Administrative Agent to the Borrower;

(f) (i) any Loan Party or any Material Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness (other than any Swap Agreement), when and as the same
shall become due and payable, or if a grace period shall be applicable to such
payment under the agreement or

 

74



--------------------------------------------------------------------------------

instrument under which such Indebtedness was created, beyond such applicable
grace period; or (ii) the occurrence under any Swap Agreement of an “early
termination date” (or equivalent event) of such Swap Agreement resulting from
any event of default or “termination event” under such Swap Agreement as to
which any Loan Party or any Material Subsidiary is the “defaulting party” or
“affected party” (or equivalent term) and, in either event, the termination
value with respect to any such Swap Agreement owed by any Loan Party or any
Material Subsidiary as a result thereof is greater than $200,000,000 and any
Loan Party or any Material Subsidiary fails to pay such termination value when
due after applicable grace periods.

(g) the Borrower or any Subsidiary shall default in the performance of any
obligation in respect of any Material Indebtedness or any “change of control”
(or equivalent term) shall occur with respect to any Material Indebtedness, in
each case, that results in such Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both, but after giving effect to any applicable
grace period) the holder or holders of such Material Indebtedness or any trustee
or agent on its or their behalf to cause such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (other than solely in Qualified Equity
Interests); provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness or as a result of a casualty
event affecting such property or assets; (ii) any “change of control” put
arising as a result of the Acquisition in respect of any senior notes, bonds,
retail bonds or other Indebtedness of the Target or its subsidiaries outstanding
on the Closing Date or (iii) any “change of control” default arising as a result
of the Acquisition in respect of any Indebtedness of the Target or its
subsidiaries outstanding on the Closing Date except to the extent that such
default remains unremedied for a period of thirty (30) days after the Closing
Date;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership, examination or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
examiner, conservator or similar official for any Loan Party or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for sixty
(60) days (or, in either case, an order or decree approving or ordering any of
the foregoing shall be entered);

(i) any Loan Party or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership,
examination or similar law now or hereafter in effect, (ii) consent to the
institution of any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, examiner, conservator or similar official for any Loan
Party or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any corporate action for the purpose of effecting any
of the foregoing;

(j) any Loan Party or any Material Subsidiary shall become generally unable,
admit in writing its inability generally or fail generally to pay its debts as
they become due;

(k) one or more final, non-appealable judgments for the payment of money in an
aggregate amount in excess of $200,000,000 (to the extent due and payable and
not covered by insurance as to which the relevant insurance company has not
denied coverage) shall be rendered against any Loan Party, any Material
Subsidiary or any combination thereof and the same shall remain unpaid or
undischarged for a period of thirty (30) consecutive days during which execution
shall not be paid, bonded or effectively stayed;

 

75



--------------------------------------------------------------------------------

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect or in the imposition of a Lien or security interest on
any assets of the Borrower or any Subsidiary under Sections 401(a)(29) or 430(k)
of the Code or under Section 4068 of ERISA;

(m) a Change in Control shall occur;

(n) at any time any material provision of any Guarantee Agreement, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder (including as a result of a transaction
permitted under Section 6.03) or as a result of acts or omissions by the
Administrative Agent or any Lender or the satisfaction in full of all the
Obligations or pursuant to the provisions of Section 5.09, ceases to be in full
force and effect; or any Loan Party contests in writing the validity or
enforceability of any provision of any Guarantee Agreement; or any Loan Party
denies in writing that it has any further liability or obligations under any
Guarantee Agreement (other than as a result of repayment in full of the
Obligations and termination of the Commitments or pursuant to the proviso set
forth in Section 5.09), or purports in writing to revoke or rescind any
Guarantee Agreement, in each case with respect to a material provision of any
such Guarantee Agreement,

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article under the U.S. Bankruptcy Code),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, (x) subject to Section 4.03, terminate the Commitments,
and thereupon the Commitments shall terminate immediately and (y) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loan declared to be
due and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article under the U.S. Bankruptcy Code, the principal
of the Loan then outstanding, together with accrued interest thereon and all
fees and other Obligations accrued hereunder and under the other Loan Documents,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE 8

THE ADMINISTRATIVE AGENT

(a) Each of the Lenders hereby irrevocably appoints Goldman Sachs as its agent
and authorizes Goldman Sachs to take such actions on its behalf and to exercise
such powers as are delegated to the Administrative Agent by the terms hereof and
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and the Loan Parties shall
not have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

76



--------------------------------------------------------------------------------

(b) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Loan Parties or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.

(c) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or by the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (c) except as expressly set forth herein
and in the other Loan Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Loan Parties or any of their Subsidiaries that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith shall
be necessary, under the circumstances as provided herein) or in the absence of
its own bad faith, gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice describing such Default thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article 4 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

(d) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement

 

77



--------------------------------------------------------------------------------

made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of the Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

(e) The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more subagents appointed by the Administrative Agent. The
Administrative Agent and any such subagent may perform any and all of its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

(f) (i)The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower and
(unless an Event of Default under clause (a), (b), (h) or (i) of Article 7 shall
have occurred and be continuing) with the consent of the Borrower (which consent
of the Borrower shall not be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(ii) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent, and the Borrower in
consultation with the Lenders shall, unless an Event of Default shall have
occurred and be continuing, in which case the Required Lenders in consultation
with the Borrower shall, appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

78



--------------------------------------------------------------------------------

(iii) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, of the appointment of a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Loan Parties to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(g) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

(h) [Intentionally Omitted].

(i) The Lenders irrevocably agree that any Guarantor shall be automatically
released from its obligations under the applicable Guarantee if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder. Upon
request by the Administrative Agent at any time, the Required Lenders (or such
greater number of Lenders as may be required by Section 9.02) will confirm in
writing the Administrative Agent’s authority to release any Guarantor from its
obligations under the applicable Guarantee pursuant to this paragraph (i). The
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such Guarantor from its obligations under the
applicable Guarantee.

(j) Anything herein to the contrary notwithstanding, the Arranger listed on the
cover page hereof shall not have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

79



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 9.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

80



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE INFORMATION. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of such Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Loan Party, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower (with respect to the notice
address for the Loan Parties), and the Administrative Agent may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to any Loan Party or any of their securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Loan Parties even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. Each Loan Party shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of such
Loan Party unless due to such Person’s gross negligence or willful misconduct.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

81



--------------------------------------------------------------------------------

Section 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

(b) Except as otherwise set forth in this Agreement or any other Loan Document
(with respect to such Loan Document), neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided, that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
any Default shall not constitute an increase of any Commitment of any Lender,
(ii) reduce the principal amount of the Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby; provided that only the consent of the
Required Lenders shall be necessary to amend Section 2.12(c) or to waive any
obligation of the Borrower to pay interest at the rate set forth therein,
(iii) postpone the scheduled date of payment of the principal amount of the
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.17(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender directly affected thereby, (v) change any of the
provisions of this Section, the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder without the written consent of each Lender or (vi) release
all or substantially all of the Guarantors from their obligations under any
Guarantee Agreement (other than pursuant to the proviso set forth in Section
5.09(a)), without the consent of each Lender; provided further that (1) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent, and (2) the Administrative Agent and the Borrower may,
with the consent of the other but without the consent of any other Person,
amend, modify or supplement this Agreement and any other Loan Document to cure
any ambiguity, typographical or technical error, defect or inconsistency.
Notwithstanding anything to the contrary herein (x) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder which does not require the consent of each affected Lender (it being
understood that Loans held or deemed held by any Defaulting Lender shall be
excluded for a vote of the Lenders hereunder requiring any consent of less than
all affected Lenders) and (y) no amendment, waiver or modification may affect
one Tranche of Lenders adversely vis-à-vis any other Tranche of Lenders in
respect of the right to or priority of payments or Guarantees without the
consent of Lenders with Loans or Commitments, as applicable, aggregating more
than 50% of the aggregate principal amount of Loans or Commitments, as
applicable, of such adversely affected Tranche of Lenders.

 

82



--------------------------------------------------------------------------------

Section 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arranger and their
Affiliates, including the reasonable and documented fees, charges and
disbursements of a single counsel for the Arranger and the Administrative Agent
(and, if necessary, one local counsel in each applicable jurisdiction and
regulatory counsel), in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the reasonable and documented fees, charges and disbursements of a
single counsel (and, if necessary, one local counsel in each applicable
jurisdiction, regulatory counsel and one additional counsel for each party in
the event of a conflict of interest), in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loan made hereunder, including all
such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loan.

(b) The Borrower shall indemnify the Administrative Agent, the Arranger and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related reasonable and
documented out-of-pocket expenses, including the reasonable and documented fees,
charges and disbursements of a single counsel for the Indemnitees (and, if
necessary, one local counsel in each applicable jurisdiction and one additional
counsel for each Indemnitee in the event of a conflict of interest), incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) the Loan or the use of the proceeds
therefrom, (iii) to the extent relating to or arising from any of the foregoing,
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by any Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto
and whether brought by the Borrower, its equityholders or any third party;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A) the bad faith, gross negligence or willful
misconduct of such Indemnitee or any of its officers, directors, employees,
Affiliates or controlling Persons (such persons, the “Related Indemnitee
Parties”), (B) the material breach of this Agreement or any other Loan Document
by such Indemnitee or any of its Related Indemnitee Parties or (C) any dispute
solely among Indemnitees (other than any dispute involving claims against the
Administrative Agent and any Arranger, in each case in its capacity as such) and
not arising out of any act or omission of the Borrower or any of its Affiliates.
In addition, such indemnity shall not, as to any Indemnitee, be available with
respect to any settlements effected without the Borrower’s prior written
consent.

 

83



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable Laws, no party hereto shall assert,
and each party hereto hereby waives, any claim against any other party hereto
and any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, the Loan or the use of the proceeds thereof; provided, that this
clause (d) shall in no way limit the Borrower’s indemnification obligations set
forth in this Section 9.03. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent that such damages are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor; provided, however, that an Indemnitee
shall promptly refund any amount received under this Section 9.03 to the extent
that there is a final judicial or arbitral determination that such Indemnitee
was not entitled to indemnification rights with respect to such payment pursuant
to the express terms of this Section 9.03.

Section 9.04. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loan at the time owing to it or its
Commitments hereunder); provided that any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts.

 

84



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Loan at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the principal outstanding balance of the Loan of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed), provided that (x) until the interpretation of
the term “public” (as referred to in Article 4.1(1) of the Capital Requirements
Regulation (EU 575/2013)) has been published by the competent authority, the
value of the rights assigned or transferred is at least €100,000 (or its
equivalent in another currency) or (y) as soon as the interpretation of the term
“public” has been published by the competent authority, the Lender is not
considered to be part of the public on the basis of such interpretation.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the portion of the Loan being
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) (i) during the period from the Effective Date through and including the date
that is 45 days after the Effective Date, the consent of the Borrower (in its
sole discretion) shall be required, except in the case of an assignment to a
Lender or its Affiliate, an Approved Fund of a Lender or a Designated Lender and
(ii) thereafter, the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless either (x) an Event
of Default pursuant to clause (a), (b), (h) or (i) of Article 7 has occurred and
is continuing at the time of such assignment or (y) the assignment is to a
Lender or its Affiliate, an Approved Fund of a Lender or a Designated Lender;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; notwithstanding the foregoing, from and after the day that is 45 days
after the Effective Date and for so long as a Successful Syndication (as defined
in the Fee Letter) has not been achieved, the Lenders may assign their rights or
obligations under this Agreement prior to the Closing Date without the consent
of the Borrower provided that if any assignee (other than a Designated Lender)
defaults in its obligation to provide its pro rata share of any extension of
credit hereunder to be made on the Closing Date, then that assigning Lender
agrees to and shall provide on the Closing Date the amount that such assignee
was obligated to provide pro rata with the amount that the assigning Lender has
assigned to such assignee; and

 

85



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for all assignments

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire, confirm its status pursuant to Section 2.16(i) and, if
applicable, deliver its scheme reference number and its jurisdiction of tax
residence pursuant to Section 2.16(h)(ii).

(v) No Assignment to Loan Parties. No such assignment shall be made to any Loan
Party or any Loan Party’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
the Loan in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

86



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office in the United States a copy of
each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) and interest thereon of the Loan owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Loan owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 9.03(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 9.02(b)(i)
that affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Sections 2.17 and 2.18 as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts and interest
thereon of each participant’s interest in the Loan or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of the participation in question for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

87



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.14 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent or results from a
Change in Law after the sale of such participation. A Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.16 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.16 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.05. Survival. All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of the borrowing of the Loan on
the Closing Date, and shall continue in full force and effect as long as the
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article 8 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loan, the expiration or
termination of the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or pdf shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

88



--------------------------------------------------------------------------------

Section 9.08. Right of Setoff.

(a) If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any other Loan Party against any of and all the Obligations of
the Borrower or such other Loan Party now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

(b) To the extent that any payment by or on behalf of the Borrower or any other
Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York (without regard to the conflict of law principles
thereof to the extent that the application of the laws of another jurisdiction
would be required thereby).

(b) The Borrower and each other Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or in equity, whether in contract or in tort
or otherwise, against the Administrative Agent, any Lender or any Related Party
of the foregoing in any way related to this Agreement in any forum other than
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof. Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that

 

89



--------------------------------------------------------------------------------

all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The foregoing shall not affect any right that the Administrative Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) The Borrower and each Guarantor hereby appoints Mylan Inc. as its agent for
service of process with respect to any matters relating to this Agreement or any
other Loan Document. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested or required by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena

 

90



--------------------------------------------------------------------------------

or similar legal process (provided, that (other than in the case of any
disclosure to a regulator or examiner during a routine examination) to the
extent practicable and permitted by law, the Borrower has been notified prior to
such disclosure so that the Borrower may seek, at the Borrower’s sole expense, a
protective order or other appropriate remedy), (d) to any other party hereto,
(e)in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Loan Party and its
obligations, (g) with the consent of any Loan Party or (g) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than a Loan Party. For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any Subsidiary.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

Section 9.13. USA PATRIOT Act. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower and each other Loan Party, which
information includes the name and address of the Borrower and each other Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower and each other Loan Party in
accordance with the Patriot Act. The Borrower and each other Loan Party shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

Section 9.14. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable Law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have

 

91



--------------------------------------------------------------------------------

been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.15. No Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger and
the Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arranger and the Lenders, on the other hand, (B) the
Borrower and each other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, each
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent nor any Arranger nor any Lender has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor any
Arranger nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, the Borrower and each other Loan Parties hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arranger and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Section 9.16. Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including Assignment and
Assumptions, amendments or other modifications, Borrowing Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

92



--------------------------------------------------------------------------------

Section 9.17. Joint and Several. The Obligations under the Loan Documents may be
enforced by the Administrative Agent and the Lenders against the Borrower or any
Loan Party or all Loan Parties in any manner or order selected by the
Administrative Agent or the Required Lenders in their sole discretion. The
Borrower and each Loan Party hereby irrevocably waives (i) any rights of
subrogation and (ii) any rights of contribution, indemnity or reimbursement, in
each case, that it may acquire or that may arise against any other Borrower or
any other Loan Party due to any payment or performance made under this
Agreement, in each case until all Obligations shall have been fully satisfied.

Section 9.18. Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Article 7 for the
benefit of all the Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Lender from exercising setoff rights in accordance with Section 9.08 (subject to
the terms of Section 2.17(c)), or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article 7 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.17(c), any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Section 9.19. Netherlands Loan Party Representation. If any Loan Party
incorporated under the laws of the Netherlands, including the Borrower, is
represented by an attorney in connection with the signing and/or execution of
this Agreement (including by way of accession to this Agreement) or any other
agreement, deed or document referred to in or made pursuant to this Agreement,
it is hereby expressly acknowledged an accepted by the other parties to this
Agreement that the existence and extent of the attorney’s authority and the
effects of the attorney’s exercise or purported exercise of his or her authority
shall be governed by the laws of the Netherlands.

ARTICLE 10

GUARANTEE

Section 10.01. Guarantee. Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent for its
benefit and for the benefit of the Lender Parties, and their permitted
indorsees, transferees and assigns, the prompt and complete payment and
performance of the Obligations. Anything herein or in any other Loan Document to
the contrary notwithstanding, the maximum liability of each Guarantor hereunder
and under the other Loan Documents in respect of the Obligations shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable Federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 10.02). Each
Guarantor agrees that the Obligations may at any time and from time to time
exceed the amount of the liability of such Guarantor hereunder without impairing
the guarantee contained in this Section 10.01 or affecting the rights and
remedies of the

 

93



--------------------------------------------------------------------------------

Administrative Agent or any other Lender Party hereunder. The guarantee
contained in this Section 10.01 shall remain in full force and effect until all
the Obligations (other than contingent indemnification and contingent expense
reimbursement obligations) shall have been satisfied by payment in full in cash.
Except as provided in Section 10.12, no payment made by any of the Guarantors,
any other Loan Party or any other Person or received or collected by the
Administrative Agent or any Lender from any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Obligations or any payment received or collected
from such Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid in full in cash. Notwithstanding any other provision of
this Article 10 (Guarantee) the guarantee and other obligations of any Guarantor
organized under the laws of the Netherlands expressed to be assumed in this
Article 10 (Guarantee) shall be deemed not to be assumed by such Guarantor
organized under the laws of the Netherlands to the extent that the same would
constitute unlawful financial assistance within the meaning of Article 2:98c of
the Dutch Civil Code or any other applicable financial assistance rules under
any relevant jurisdiction (the “Prohibition”) and the provisions of this
Agreement and the other Loan Documents shall be construed accordingly. For the
avoidance of doubt it is expressly acknowledged that the relevant Guarantors
organized under the laws of the Netherlands will continue to guarantee all such
obligations which, if included, do not constitute a violation of the
Prohibition. Notwithstanding any other provision of this Article 10, this
Guarantee Agreement does not apply to any liability to the extent that it would
result in this Guarantee Agreement constituting unlawful financial assistance
within the meaning of the Act.

Section 10.02. Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 10.03. The provisions of
this Section 10.02 shall in no respect limit the obligations and liabilities of
any Loan Party to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lender Parties for the
full amount guaranteed by such Guarantor hereunder.

Section 10.03. No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Lender Party, no Guarantor shall seek to
enforce any right of subrogation in respect of any of the rights of the
Administrative Agent or any other Lender Party against any Loan Party or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any other Lender Party for the payment of the Obligations, nor shall
any Guarantor seek any contribution or reimbursement from any other Loan Party
in respect of payments made by such Guarantor under this Article 10, until all
amounts owing to the Administrative Agent and the other Lender Parties by the
Loan Parties on account of the Obligations are paid in full. If any amount shall
be paid to any Guarantor on account of such subrogation rights at any time when
all of the Obligations shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Administrative Agent and the other
Lender Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine. For the avoidance of doubt, nothing in the foregoing
agreement by the Guarantor shall operate as a waiver of any subrogation rights.

 

94



--------------------------------------------------------------------------------

Section 10.04. Amendments, etc., with Respect to the Obligations. To the fullest
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Loan Party and without notice to or further assent by any Loan Party, any demand
for payment of any of the Obligations made by the Administrative Agent or any
other Lender Party may be rescinded by the Administrative Agent or such Lender
Party and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any other Lender Party, and this Agreement and the other Loan
Documents, any other documents executed and delivered in connection therewith,
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders or all Lenders, as the case
may be) may deem reasonably advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any other Lender Party for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released.

Section 10.05. Guarantee Absolute and Unconditional. To the fullest extent
permitted by applicable law, each Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by the Administrative Agent or any other Lender Party upon
the guarantee contained in this Article 10 or acceptance of the guarantee
contained in this Article 10; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Article 10; and all dealings between the Borrower and the Guarantors, on the one
hand, and the Administrative Agent and the other Lender Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Article 10. To the fullest extent
permitted by applicable law, each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon any
of the Guarantors with respect to the Obligations. Each Guarantor understands
and agrees that the guarantee contained in this Article 10, to the fullest
extent permitted by applicable Laws, shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of this Agreement or any other Loan Document, any of
the Obligations or any other collateral security therefor or guarantee or right
of offset with respect thereto at any time or from time to time held by the
Administrative Agent or any other Lender Party,(b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower, any other Loan Party or any
other Person against the Administrative Agent or any other Lender Party, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of such Guarantor under the guarantee contained in
this Article 10, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any other Lender Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any Guarantor or any other Person or against
any collateral security or guarantee for the Obligations or any right of offset
with respect thereto, and any failure by the Administrative Agent or any other
Lender Party to make any such demand, to pursue such other rights or remedies or
to collect any payments from

 

95



--------------------------------------------------------------------------------

any other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
any other Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender Party against any Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal proceedings

Section 10.06. Reinstatement. Subject to Section 5.09 and Section 10.12, this
Guarantee Agreement is a continuing and irrevocable guaranty of all Obligations
now or hereafter existing and shall remain in full force and effect until all
Obligations and any other amounts payable under this Guarantee Agreement are
indefeasibly paid in full in cash. Notwithstanding the foregoing, this Guarantee
Agreement shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or any Guarantor is made, or
any of the Lender Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Lender Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Lender Parties are in possession of or have
released this Guarantee Agreement and regardless of any prior revocation,
rescission, termination or reduction. The obligations of each Guarantor under
this paragraph shall survive termination of this Guarantee Agreement.

Section 10.07. Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guarantee
whether or not the Borrower or any other Person or entity is joined as a party.

Section 10.08. Payments. All payments by each Guarantor under this Guarantee
Agreement shall be made in the manner, at the place and in the currency for
payment required by this Agreement and the other Loan Documents. The obligations
of each Guarantor hereunder shall not be affected by any acts of any legislative
body or Governmental Authority affecting such Guarantor or the Borrower,
including but not limited to, any restrictions on the conversion of currency or
repatriation or control of funds or any total or partial expropriation of such
Guarantor’s or the Borrower’s property, or by economic, political, regulatory or
other events in the countries where such Guarantor or the Borrower is located.

Section 10.09. Subordination. Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Borrower owing to each Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Borrower to such Guarantor as subrogee of the Lender Parties
or resulting from such Guarantor’s performance under this Guarantee Agreement,
to the indefeasible payment in full in cash of all Obligations; provided,
however, that the foregoing subordination shall not be given effect until such
time as the Lender Parties shall have made a request to the Borrower pursuant to
the second sentence of this Section 10.09. At any time any Event of Default
shall have occurred and be continuing, if the Lender Parties so request, any
such obligation or indebtedness of any Loan Party to any Guarantor shall be
enforced and performance received by such Guarantor as trustee for the Lender
Parties and the proceeds thereof shall be paid over to the Lender Parties on
account of the Obligations, but without reducing or affecting in any manner the
liability of such under this Guarantee Agreement.

 

96



--------------------------------------------------------------------------------

Section 10.10. Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against any Loan Party under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by such Guarantor immediately upon demand
by the Lender Parties.

Section 10.11. Condition of Borrower. Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower and any other guarantor such information concerning the
financial condition, business and operations of the Borrower and any such other
guarantor as Guarantor requires, and that none of the Lender Parties has any
duty, and Guarantor is not relying on the Lender Parties at any time, to
disclose to Guarantor any information relating to the business, operations or
financial condition of the Borrower or any other guarantor (Guarantor waiving
any duty on the part of the Lender Parties to disclose such information and any
defense relating to the failure to provide the same).

Section 10.12. Releases. At such time as the Loan and the other Obligations
(other than contingent indemnification and contingent expense reimbursement
obligations) shall have been paid in full, this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Guarantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party. The Guarantee
of any Guarantor hereunder shall be released to the extent (and in the manner)
expressly set forth in Section 5.09 or in the event such Guarantor ceases to be
a Subsidiary in a transaction not prohibited by the terms of this Agreement.

Section 10.13. Arrangement. The obligations and liabilities of the Guarantors
under this Agreement shall not be affected by any reduction occurring in, or
other arrangement being made relating to the liabilities of any Loan Party to
the Lender Parties as a result of any arrangement or composition, made pursuant
to any of the provisions of the Irish Companies (Amendment) Act 1990 or any
analogous provisions in any other jurisdiction or made pursuant to any
proceedings or actions whatsoever and whether or not following the appointment
of an administrator, administrative receiver, trustee, examiner, liquidator,
receiver or any similar officer or any analogous event occurring under the laws
of any relevant jurisdiction to any Loan Party or over all or a substantial part
of the assets (as the case may be) of any Loan Party and each Guarantor hereby
agrees with and to the Lender Parties that the amount recoverable by the Lender
Parties from the Guarantors hereunder will be and will continue to be the full
amount which would have been recoverable by the Lender Parties from any such
Guarantor in respect of any such Guarantor’s liabilities had no such arrangement
or composition or event as aforesaid been entered into.

[Signature Pages Follow]

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Borrower:

 

MYLAN N.V.

By:

/s/ John D. Sheehan

Name: John D. Sheehan Title: Executive Vice President and Chief Financial
Officer

Guarantor:

 

MYLAN INC.

By:

/s/ John D. Sheehan

Name: John D. Sheehan Title: Executive Vice President and Chief Financial
Officer

 

98



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as

Administrative Agent and Lender

By:

/s/ Robert Ehudin

Name: Robert Ehudin Title: Authorized Signatory GOLDMAN SACHS LENDING PARTNERS
LLC, as Lender By:

/s/ Robert Ehudin

Name: Robert Ehudin Title: Authorized Signatory

 

99